SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMa rch 2016 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015 and June 30, 2015 and for the six-month periods ended December 31, 2015 and 2014 Index Glossary of terms Legal Information Unaudited Condensed Interim Consolidated Statements of Financial Position Unaudited Condensed Interim Consolidated Statements of Income Unaudited Condensed Interim Consolidated Statements of Comprehensive Income Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity Unaudited Condensed Interim Consolidated Statements of Cash Flows Notes to the Unaudited Condensed Interim Consolidated Financial Statements: Note 1 – The Group’s business and general information Note 2 – Summary of significant accounting policies Note 3 – Seasonal effects on operations Note 4 – Acquisitions and disposals Note 5 – Financial risk management and fair value Note 6 – Segment information Note 7 – Information about the main subsidiaries Note 8 – Investments in associates and joint ventures Note 9 – Assets held for sale – CLAL, among others Note 10 – Investment properties Note 11 – Property, plant and equipment Note 12 – Trading properties Note 13 – Intangible assets Note 14 – Biological assets Note 15 – Inventories Note 16 – Financial instruments by category Note 17 – Restricted assets Note 18 – Trade and other receivables Note 19 – Investments in financial assets Note 20 – Derivative financial instruments Note 21 – Cash flow information Note 22 – Trade and other payables Note 23 – Payroll and social security liabilities Note 24 – Provisions Note 25 – Borrowings Note 26 – Taxation Note 27 – Shareholders’ Equity Note 28 – Revenues Note 29 – Costs Note 30 – Expenses by nature Note 31 – Employee costs Note 32 – Other operating results, net Note 33 – Financial results, net Note 34 – Employee benefits Note 35 – Related parties transactions Note 36 – Leases Note 37 – Fiscal Year 2015 20-F Annual Report Note 38 – Subsequent Events Review report Glossary of terms The followings are not technical definitions, but help the reader to understand certain terms used in the wording of the notes to the Group´s Financial Statements. Terms Definitions Adama Adama Agricultural Solutions Ltd. BACS Banco de Crédito y Securitización S.A. Baicom Baicom Networks S.A. Bartan Bartan Holdings and Investments Ltd. BASE Buenos Aires Stock Exchange BCRA Central Bank of the Argentine Republic BHSA Banco Hipotecario S.A. BMBY Buy Me Buy You Brasilagro Brasilagro Companhia Brasileira de Propriedades Agrícolas CAMSA Consultores Assets Management S.A. Cellcom Cellcom Israel Ltd. Clal Clal Holdings Insurance Enterprises Ltd. CNV Securities Exchange Commission CODM Chief Operating Decision Maker Condor Condor Hospitality Trust Cresud, the Company or us Cresud S.A.C.I.F. y A. DFL Dolphin Fund Ltd. DIC Discount Investment Corporation Ltd. DN B.V. Dolphin Netherlands B.V. Dolphin Dolphin Fund Ltd. and Dolphin Netherlands B.V. EHSA Entertainment Holdings S.A. ERSA Emprendimiento Recoleta S.A. Financial Statements Unaudited Condensed Interim Consolidated Financial Statements Annual Financial Statements Consolidated Financial Statements as of June 30, 2015 ETH C.A.A. Extra Holdings Ltd. FPC Collective Promotion Funds IDB Tourism IDB Tourism (2009) Ltd. IDBD IDB Development Corporation Ltd. IDBGI IDB Group Investment Inc. IDBH IDB Holdings Corporation Ltd. IFISA Inversiones Financieras del Sur S.A. IFRS International Financial Reporting Standard MPIT Minimum Presumed Income Tax Indarsa Inversora Dársena Norte S.A. IRSA IRSA Inversiones y Representaciones S.A. IRSA CP IRSA Propiedades Comerciales S.A. Koor Koor Industries Ltd. Lipstick Lipstick Management LLC LRSA La Rural S.A. Metropolitan Metropolitan 885 Third Avenue Leasehold LLC New Lipstick New Lipstick LLC IAS International Accounting Standards IFRS International Financial Reporting Standards NIS New Israeli Shekel NPSF Nuevo Puerto Santa Fe S.A. NYSE New York Stock Exchange PAMSA Panamerican Mall S.A. PBC Property & Building Corporation Ltd. Puerto Retiro Puerto Retiro S.A. Quality Quality Invest S.A. Rigby Rigby 183 LLC Shufersal Shufersal Ltd. SRA Sociedad Rural Argentina Tarshop Tarshop S.A. TASE Tel Aviv Stock Exchange Legal Information Denomination: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Fiscal year N°: 83, beginning on July 1, 2015 Legal address: Moreno 877, 23rd floor – Autonomous City of Buenos Aires, Argentina Company activity: Real state, agricultural, commercial and financial activities Date of registration of the by-laws in the Public Registry of Commerce: February 19, 1937 Date of registration of last amendment of the by-laws in the Public Registry of Commerce: February 25, 2013 Expiration of Company charter: June 6, 2082 Common Stock subscribed, issued and paid up (millions of Ps.): 502 Majority shareholder’s: Inversiones Financieras del Sur S.A. Legal address: Road 8, km 17,500, Zonamérica Building 1, store 106, Montevideo, Uruguay Parent company Activity: Investment Capital stock: 187,651,850 common shares Type of stock CAPITAL STATUS Authorized to be offered publicly (shares) Subscribed, issued and paid-in (millions of Ps.) Ordinary certified shares of Ps. 1 face value and 1 vote each 501,642,804 (*) 502 (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. 1 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2015 and June 30, 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current assets Investment properties 10 42,746 3,475 Property, plant and equipment 11 21,005 1,977 Trading properties 12 1,297 130 Intangible assets 13 5,693 176 Biological assets 14 461 459 Investments in associates and joint ventures 8 14,915 3,394 Deferred income tax assets 26 1,210 652 Income tax credit 158 160 Restricted assets 17 39 4 Trade and other receivables 18 3,527 427 Investment in financial assets 19 1,733 623 Derivative financial instruments 20 7 208 Employee benefits 3 - Total non-current assets Current Assets Trading properties 12 2,211 3 Biological assets 14 346 120 Inventories 15 3,008 511 Restricted assets 17 498 607 Income tax credit 525 31 Financial assets held for sale 5,043 - Trade and other receivables 18 12,758 1,772 Investment in financial assets 19 9,467 504 Derivative financial instruments 20 96 30 Cash and cash equivalents 21 13,834 634 Total current assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital 495 495 Treasury stock 7 7 Inflation adjustment of share capital and treasury stock 65 65 Share premium 659 659 Additional Paid-in Capital from Treasury Stock 16 13 Legal reserve 83 - Other reserves 27 921 599 Retained earnings (772) 118 Equity attributable to equity holders of the parent Non-controlling interest 6,005 2,559 TOTAL SHAREHOLDERS’ EQUITY The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 2 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2015 and June 30, 2015 (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note LIABILITIES Non-current liabilities Trade and other payables 22 850 264 Borrowings 25 85,588 5,833 Deferred income tax liabilities 26 5,492 151 Derivative financial instruments 20 67 269 Payroll and social security liabilities 23 7 5 Provisions 24 1,439 387 Employee benefits 556 - Total non-current liabilities Current liabilities Trade and other payables 22 18,524 1,307 Income tax and minimum presumed income tax liabilities 544 142 Payroll and social security liabilities 23 1,266 230 Borrowings 25 17,939 2,477 Derivative financial instruments 20 106 262 Provisions 24 723 55 Total current liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 3 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Income for the six-month periods beginning on July 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Note Revenues 28 3,391 2,914 1,767 1,401 Costs 29 (2,531) (2,490) (1,336) (1,245) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 580 720 383 438 Changes in the net realizable value of agricultural produce after harvest 114 (16) 123 6 Gross profit Gain from disposal of investment properties 4 1,022 796 638 479 General and administrative expenses 30 (399) (275) (205) (136) Selling expenses 30 (284) (227) (137) (105) Other operating results, net 32 166 48 155 38 Profit from operations Share of loss of associates and joint ventures 8 (403) (674) 94 (571) Profit from operations before financing and taxation Finance income 33 477 104 386 46 Finance cost 33 (3,250) (813) (2,733) (316) Other financial results 33 (173) 19 (151) (83) Financial results, net 33 (2,946) (690) (353) (Loss) / Profit before income tax Income tax expense 26 (8) (270) 81 (139) Loss for the period Attributable to: Equity holders of the parent (777) (216) (485) (94) Non-controlling interest (521) 52 (450) (93) Loss per share attributable to equity holders of the parent during the period: Basic (1.57) (0.44) (0.98) (0.19) Diluted (i) (1.57) (i) (0.44) (0.98) (0.19) (i) Due to the loss for the period, there is no diluted effect on this result. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 4 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six-month periods beginning on July 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Loss for the period (1,298) (164) (935) (187) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment (1,296) (597) 2,736 (513) Currency translation adjustment in associates and joint ventures 3,676 225 (37) 194 Other comprehensive income / (loss) for the period (i) Total comprehensive income / (loss) for the period Attributable to: Equity holders of the parent (340) (400) 65 (270) Non-controlling interest 1,422 (136) 1,699 (236) (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 5 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share capital Treasury stock Inflation adjustment of share capital and treasury stock (i) Share premium Additional paid-in capital from Treasury Stock Legal reserve Other reserves (Note 27) Retained earnings Subtotal Non-controlling interest Total Shareholders´ equity Balances as of June 30, 2015 7 65 13 - Loss for the period - (777) (777) (521) (1,298) Other comprehensive income for the period - 437 - 437 1,943 2,380 Total comprehensive income / (loss) for the period - Appropriation of retained earnings resolved by Ordinary Shareholders’ Meeting held on October 30, 2015 and Extraordinary Shareholders’ Meeting held on November 26, 2015: - Legal reserve - 83 - (83) - Reserve for future dividends - 31 (31) - Cash dividends - (86) (86) Incorporation for business combination - 2,235 2,235 Acquisition of subsidiary - 13 13 Capital reduction - (4) (4) Equity-settled compensation - 8 - 8 2 10 Equity incentive plan granted - 3 - (4) 1 - - - Tender offer to non-controlling shareholders - (121) - (121) (65) (186) Changes in non-controlling interest - 63 - 63 (19) 44 Cumulative translation adjustment for interest held before business combination - (92) - (92) (52) (144) Balances as of December 31, 2015 7 65 16 83 (i) Includes Ps. 1 and Ps. 1 of inflation adjustment of Treasury Stock as of December 31 and June 30, 2015, respectively. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 6 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share capital Treasury stock Inflation adjustment of share capital and treasury stock (i) Share premium Share warrants Legal reserve Special reserve Other reserves (Note 27) Retained earnings Subtotal Non-controlling interest Total Shareholders´ equity Balance as of June 30, 2014 11 65 82 Loss for the period - (216) (216) 52 (164) Other comprehensive loss for the period - (184) - (184) (188) (372) Total comprehensive loss for the period - Appropriation of retained earnings resolved by Ordinary Shareholders’ Meeting held on November 17, 2014: - Share distribution 6 (6) - Loss absorption: - Share premium - - - (221) - 221 - Legal reserve - (82) - - 82 - Special reserve - (634) - 634 - Reserve for repurchase of share - (113) 113 - Reserve for new developments - (17) 17 - - - Reserve for share-based compensation - 6 - 6 1 7 Acquisition of treasury stock (3) 3 - Changes in non-controlling interest - (32) - (32) (5) (37) Cash dividends - (16) - (16) (11) (27) Reimbursement of expired dividends - 1 1 - 1 Capital reduction - (228) (228) Balances as of December 31, 2014 8 65 - - (ii) Includes Ps. 1 and Ps. 1 of inflation adjustment of Treasury Stock as of December 31 and June 30, 2014, respectively. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 7 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash (used in) generated from operations 21 770 660 Income tax paid (496) (166) Net cash (used in) generated from operating activities Investing activities: Acquisition of associates and joint ventures - (279) Capital contributions to associates and joint ventures (45) (82) Acquisition of investment properties (104) (137) Proceeds from sale of associates and joint ventures - 19 Proceeds from sale of investment properties 1,075 2,046 Acquisition of property, plant and equipment (46) (139) Proceeds from sale of property, plant and equipment 2 1 Proceeds from sale of farmlands 14 39 Suppliers advances (25) - Acquisition of intangible assets (2) (5) Acquisition of Investment in financial assets (3,677) (2,595) Proceeds from disposals of Investment in financial assets 3,196 2,281 Loans granted to associates and joint ventures (1,349) (10) Loans repayments received from associates and joint ventures 63 2 Dividends received 3 12 Net cash generated from investing activities Financing activities: Repurchase of non-convertible notes (135) (86) Purchase of treasury stock - (32) Proceeds from issuance of non-convertible notes 803 455 Payment of non-convertible notes (192) (592) Borrowings 728 698 Payment of trust debt titles - (10) Payment of seller financing of shares - (106) Repayments of borrowings (940) (911) Proceeds from exercise of shares granted 6 - Borrowings from associates and joint ventures - 22 Payment of seller financing (72) (1) Capital contribution of non-controlling interest 384 - Acquisition of non-controlling interest in subsidiaries (27) (55) Dividends paid (210) (20) Acquisition of derivative financial instruments - (2) Payments of derivative financial instruments (25) (55) Proceeds from derivative financial instruments 987 - Capital distribution to non-controlling interest in subsidiaries - (228) Sale of equity interest in subsidiaries to non-controlling interest 153 55 Interest paid (498) (398) Net cash generated from (used in) financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 21 634 1,003 Cash incorporated by business combination 9,193 - Foreign exchange (loss) gain on cash and cash equivalents 3,666 (364) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 8 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information Cresud was founded in 1936 as a subsidiary of Credit Foncier, a Belgian company primarily engaged in providing rural and urban loans in Argentina and administering real estate holdings foreclosed by Credit Foncier. Credit Foncier was liquidated in 1959, and as part of such liquidation, the shares of Cresud were distributed to Credit Foncier’s shareholders. From the 1960s through the end of the 1970s, the business of Cresud shifted exclusively to agricultural activities. In 2002, Cresud acquired a 19.85% interest in IRSA, a real estate company related to certain shareholders of Cresud. In 2009, Cresud increased its ownership percentage in IRSA to 55.64% and IRSA became Cresud’s principal subsidiary. Cresud and its subsidiaries are collectively referred to hereinafter as the Group. See Note 2.2. for a description of the Group’s companies. Cresud is the ultimate parent company and is a corporation incorporated and domiciled in the Republic of Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These Unaudited Financial Statements have been approved for issue by the Board of Directors on February 11, 2016. 9 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) As of December 31, 2015, the Group operates in two major lines of business: (i) agricultural business and (ii) urban properties and investments business, which is divided into two operations centers: (a) Operations Center in Argentina and (b) Operations Center in Israel. They are developed through several operating companies and the main ones are listed below (see Note 6): (i) Remains in current assets, as financial asset held for sale (see Note 9). (ii) Corresponds to Group’s associates and joint ventures, which are hence excluded from consolidation. 10 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) Agricultural business Within the agricultural business, the Group, through Cresud, engaged in the operation of crop production, cattle feeding, raising, fattening and slaughtering, milk production, sugarcane production, brokerage activities and sale of supplies. The Group currently has agricultural operations and investments in Argentina, Brazil, Uruguay, Paraguay and Bolivia. Urban Properties and Investments Operations Center in Argentina The activities of the operations center in Argentina are mainly developed through IRSA and IRSA’s principal subsidiary, IRSA CP. Through IRSA and IRSA CP, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, capital of Argentina, and since 2009 it entered into the United States of Americas (“USA”) real estate market, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA and IRSA CP, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these Financial Statements to denote investment, development and/or trading properties activities. IRSA's shares are listed and traded on both the BCBA and the NYSE. The activities of the Group’s segment “financial operations and others” is carried out mainly through BHSA, where we have a 29.94% interest (without considering treasury shares of our own). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small, medium-sized and large corporations, including the provision of mortgaged loans. BHSA's shares are listed on the BCBA. Additionally, the Group has a 42.99% indirect equity interest in Tarshop which main activities are credit card and loan origination transactions. 11 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) Operations Center in Israel During the fiscal year ended June 30, 2014, the Group made an investment in the Israeli market, through DFL and DN B.V., in IDBD -an Israeli company-, with an initial interest of 26.65%. IDBD is one of the Israeli largest and most diversified conglomerates, which is involved, through its subsidiaries and other investments, in several markets and industries, including real estate, retail, agribusiness, insurance, telecommunications, etc.; controlling or equity interest in companies such as Clal (Insurance Company), Cellcom (Mobile phone services), Adama (Agrochemicals), Shufersal (supermarket), PBC (Real Estate), among others. IDBD went public in TASE since May, 2014. On October 11, 2015, is listed gain effective control over the Israeli company IDBD (see Note 4), thus adding material assets in several industries and liabilities related to loans granted to IDBD and its subsidiaries. Following the reduction of ETH’s equity interest in IDBD to less than 26.65% in February 2015 and the completion of BMBY’s process whereby Extra sold its equity interest, IDBD’s creditors saw an opportunity to call for the immediate payment of financial liabilities. IDBD is negotiating with the creditors certain amendments to the covenants in their loan agreements that will be enforced during the quarter ending March 31, 2016. If IDBD fails to reach an agreement with its creditors under favorable terms, the preexisting restrictions and covenants may remain in force and may not be fulfilled under the prevailing circumstances. As a holding company, IDBD’s main sources of funds derive from the dividends distributed by its subsidiaries, which have experienced a reduction in recent years. Yet, there are restrictions as to the payment of dividends based on the indebtedness level in some subsidiaries. IDBD has projected future cash flows; however, such cash flows are not deemed sufficient to settle its liabilities and other commitments. IDBD expects to receive capital contributions from Dolphin to honor its financial commitments if so required and subject to Dolphin’s acceptance. However, the Group has not undertaken to provide further financing to the subsidiary or to complete any divestiture, including the sale of Clal. IDBD could also secure additional financing through the private or public issuance of equity securities and additional divestitures. 12 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) On December 2013, was published in the Official Gazette of Israel the Promotion of Competition and Reduction of Concentration Law, 5774-2013 (‘the Concentration Law’) which has material implications for IDBD and its investments, including the disposal of the controlling interest in Clal. The shares representing the controlling interest in Clal have been deposited with a trust fund designated by the Capital Markets, Insurance and Savings Commission, which is dependent on the Ministry of Finance of Israel. This Commission also set a deadline by which the sale of the controlling interest should be complete. According to the framework established by the governmental authorities, IDBD should have executed an agreement for the sale of the interest in Clal by January 7, 2016 in order for the buyer to be able to secure all required regulatory approvals by June 30, 2016. Despite the fact that IDBD had received several non-binding offers to buy its controlling interest in Clal, such offers did not succeed for reasons beyond IDBD’s control, and the regulatory entity established an arrangement to complete the sale of Clal, as described in detail in Note 9. According to certain terms and covenants governing the above mentioned financial debt, there are also restrictions on the sale of material subsidiaries requiring the financial entities’ approval, and the regulatory entity’s requirement of selling the equity interest in Clal is also subject to IDBD’s current renegotiations with its creditors. The Group is also negotiating with IDBD’s non-controlling shareholders their assumed commitments to repurchase IDBD’s shares of stock at a pre-established price and within a defined term (see Note 4). All factors mentioned above, mainly (i) IDBD’s current financial position and need of financing to honor its financial debt and other commitments, (ii) the renegotiation underway with financial creditors, and (iii) the term set by Israel’s governmental authorities to sell the equity interest in Clal and the potential effects of such sale, in particular, on its market value, raise significant uncertainties as to IDBD’s capacity to continue as a going-concern. These financial statements do not include the adjustments or reclassifications related to the valuation of IDBD’s assets and liabilities that would be required if IDBD were not able to continue as a going-concern. The Group is and will continue working to address the uncertainties described above. The Group The financial position of IDBD and its subsidiaries at the operations center in Israel does not affect the financial position of IRSA and its subsidiaries at the operations center in Argentina. 13 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) IRSA and its subsidiaries are not facing financial constraints and are compliant with their financial commitments. In addition, the commitments and other covenants resulting from the loan granted to IDBD do not have impact on IRSA since such loan has no recourse against IRSA and it is not secured by IRSA’s assets. There are no significant uncertainties as to the capacity of the Group, as a whole, to operate as a going-concern, with such uncertainties being limited to the operations in Israel. 2. Summary of significant accounting policies Basis of preparation of the Unaudited Financial Statements The present Financial Statements have been prepared in accordance with IAS 34 "Interim Financial Reporting", therefore, should be read together with the Annual Financial Statements of the Group as of June 30, 2015, prepared in accordance with IFRS in force. Such information is included in notes to the Financial Statements according to IFRS. Furthermore, these Financial Statements include supplementary information required by Law N° 19,550 and/or regulations of CNV. Such information is included in notes to the Financial Statements according to IFRS. These Financial Statements corresponding to the six-month periods ended as of December 31, 2015 and 2014 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. Results for the six-month periods ended December 31, 2015 and 2014 do not necessarily reflect the proportion of the Group’s full year results. On October 11, 2015, the Group took over IDBD. IDBD’s fiscal year ends on December 31 each year and the Company’s fiscal year ends on June 30. IDBD’s quarterly and annual reporting follows the guidelines of Israeli standards, which means that the information is only available after the applicable statutory terms in Argentina. Therefore, the Company will not be able to include IDBD’s quarterly results in its financial statements as of December 31, 2015 to be filed with the CNV. The Company will consolidate IDBD’s results of operations with a three-month lag, adjusted for the effects of material transactions that may have taken place during the reported period. Hence, IDBD’s results of operations for the period beginning on October 11, 2015 (the acquisition date) through December 31, 2015 will be included in the Group’s interim statement of comprehensive income for the nine-month period ending March 31, 2016, except for such material transactions that could have been substantially affected. The Company expects IDBD’s results for subsequent periods to become available with a similar lag. 14 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) IDBD’s information disclosed in these financial statements is as at the takeover date, and is preliminary and subject to potential measurement adjustments, as explained in Note 4. The Group expects the business combination to be fully booked in its financial statements as of June 30, 2016. Given the materiality of IDBD’s assets and liabilities incorporated, the Group had to change the format of its financial statements for the ease of reading and analysis. Given it is a recent acquisition, the Group considers that additional modifications to the format and contents may be done to its financial statements. Scope of consolidation In addition to the comments in Note 2.3 a) to the annual financial statements, below are the consolidation bases that were followed to consolidate IDBD from October 11, 2015. The Group conducts its business through several operating and holding companies, the principal companies are listed below: Agricultural business Name of the entity % of ownership interest held by the Group (6) % of ownership interest held by the NCI Principal activity Direct equity interest: Brasilagro-Companhía Brasileira de Propiedades Agrícolas (1) Agricultural 40.24% 59.76% Sociedad Anónima Carnes Pampeanas S.A. Agro-industrial 95.00% - Futuros y Opciones.Com S.A. Brokerage 59.59% 40.41% FyO Trading S.A. Brokerage 2.20% 40.37% Granos Olavarría S.A. Warehousing and brokerage 2.20% 40.37% Helmir S.A. Holding 100.00% - IRSA Inversiones y Representaciones Argentina Real Estate 63.40% 36.21% Doneldon S.A. Holding 100.00% - Interest indirectly held through BrasilAgro: Araucária Ltda. Agricultural 99.99% 0.01% Cajueiro Ltda. Agricultural 99.99% 0.01% Ceibo Ltda. Agricultural 99.99% 0.01% Cremaq Ltda. Agricultural 99.99% 0.01% Engenho de Maracajú Ltda. Agricultural 99.99% 0.01% Flamboyant Ltda. Agricultural 99.99% 0.01% Jaborandi Agrícola Ltda. Agricultural 99.99% 0.01% Jaborandi Propriedades Agrícolas S.A. Agricultural 99.99% 0.01% Mogno Ltda. Agricultural 99.99% 0.01% 15 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Name of the entity Principal activity % of ownership interest held by the Group (6) (1) % of ownership interest held by the NCI Interest indirectly held through Futuros y Opciones.Com. S.A.: FyO Trading S.A. Brokerage 96.37% 3.63% Granos Olavarría S.A. Warehousing and brokerage 96.37% 3.63% Interest indirectly held through Helmir S.A.: IRSA Inversiones y Representaciones Argentina Real Estate 0.39% 99.61% Sociedad Anónima Carnes Pampeanas S.A. Agro-industrial 5.00% 95.00% Agropecuaria Acres del Sud S.A. Agricultural 39.76% 60.24% Yatay Agropecuaria S.A. Agricultural 30.70% 69.30% Interest indirectly held through Doneldon: S.A.: Agropecuaria Acres del Sud S.A. Agricultural 60.24% 39.76% Ombú Agropecuaria S.A. Agricultural 100.00% - Yatay Agropecuaria S.A. Agricultural 69.30% 30.70% Yuchán Agropecuaria S.A. Agricultural 100.00% - Sedelor S.A. Holding 100.00% - Codalis S.A. Holding 100.00% - Alafox S.A. Holding 100.00% - Urban properties and investments Name of the entity Principal activity % of ownership interest held by the Group (6) (1) % of ownership interest held by the NCI Interest indirectly held through IRSA: IRSA CP Real Estate 95.22% 4.78% E-Commerce Latina S.A. (5) Holding 100.00% - Efanur S.A. Holding 100.00% - Hoteles Argentinos S.A. Hotel 80.00% 20.00% Inversora Bolívar S.A. Holding 100.00% - Llao Llao Resorts S.A. (2) Hotel 50.00% 50.00% Nuevas Fronteras S.A. Hotel 76.34% 23.66% Palermo Invest S.A. Holding 100.00% - Ritelco S.A. Holding 100.00% - Tyrus S.A. Holding 100.00% - Interest indirectly held through IRSA CP: Arcos del Gourmet S.A. Real Estate 90.00% 10.00% Emprendimiento Recoleta S.A. Real Estate 53.68% 46.32% Fibesa S.A. Real Estate 100.00% - Panamerican Mall S.A. Real Estate 80.00% 20.00% Shopping Neuquén S.A. Real Estate 99.56% 0.44% Torodur S.A. Holding 100.00% - 16 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Name of the entity Principal activity % of ownership interest held by the Group (6) % of ownership interest held by the NCI Interest indirectly held through Tyrus S.A.: Dolphin Fund Ltd. (3) (4) Holding 91.57% 8.43% I Madison LLC Holding 100.00% - IRSA Development LP Holding 100.00% - IRSA International LLC Holding 100.00% - Jiwin S.A. Holding 100.00% - Liveck S.A. Holding 100.00% - Real Estate Investment Group LP ("REIG") Holding 64.01% 35.99% Real Estate Investment Group II LP Holding 80.54% 19.46% Real Estate Investment Group III LP (4) Holding 81.19% 18.81% Real Estate Investment Group IV LP Holding 100.00% - Real Estate Investment Group V LP Holding 100.00% - Real Estate Strategies LLC Holding 100.00% - Interest indirectly held through Efanur S.A.: Real Estate Strategies LP Holding 66.83% 33.17% Interest indirectly held through Dolphin Fund Ltd. IDB Development Corporation Ltd. Holding 49.00% 51.00% Interest indirectly held through IDBD: Discount Investment Corporation Ltd. Holding 73.92% 26.08% Clal Holdings Insurance Enterprises Ltd. (8) Insurance and pension company 54.97% 45.03% IDB Tourism (2009) Ltd. Holding company in the tourism services sector 100.00% - IDB Group Investment Inc. Holding 50.00% 50.00% Property & Building Corporation Ltd. Real Estate 76.46% 23.54% Gav Yam Land Ltd. Real Estate 69.07% 30.93% Israel Property Rental Corporation Ltd. (ISPRO) Real Estate 100.00% - MATAM - Haifa Science Industries Center Real Estate 50.10% 49.90% Neveh-Gad Building & Development Ltd. Real Estate 100.00% - Hadarim Properties Ltd. Real Estate 100.00% - PBC USA Investment Inc. Real Estate 100.00% - Shufersal Ltd. Supermarket 45.49% 54.51% Shufersal Real Estate Ltd. Supermarket 100.00% - Koor Industries Ltd.(7) Holding company in the agrochemical sector 100.00% - Cellcom Israel Ltd. (9) Communication services 41.78% 58.22% Netvision Ltd. Communication services 100.00% - Elron Electronic Industries Ltd. Technology development – Holding 50.32% 49.68% Bartan Holdings and Investments Ltd. Holding 55.68% 44.32% Epsilon Investment House Ltd. Holding 68.75% 31.25% The Group has consolidated the investment in BrasilAgro considering that the Company exercises “de facto control” over it. See Note 7 for further information regarding to BrasilAgro. The Group has consolidated the investment in Llao Llao Resorts S.A. considering their ownership interest held together with the Company's participation in the making decisions. The Group has consolidated its indirect interest in DFL considering its exposure to variable returns coming from its investment in DFL and the nature of the relationship between the Group and the shareholders with right to vote of DFL. Includes interest indirectly held through Ritelco S.A. Includes interest indirectly held through Tyrus S.A. Correspond to interest directly held in each company. Owns a 40% equity interest of Adama. It has been valued as financial asset held for sale. The Group has consolidated the interest in Cellcom taking into consideration its equity interest and decision-making power given the fact that the remaining interests are too disperse. 17 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Summarized financial information on principal subsidiaries with material non-controlling interests and other information are included in note 7. Significant accounting policies The accounting policies applied in the presentation of these Financial Statements are consistent with those applied in the preparation of the Annual Financial Statements under IFRS as described in Note 2 to the Annual Financial Statements except for the new accounting policies adopted following IDBD’s consolidation. The principal accounting policies applied for the first time for the three-month period ended December 31, 2015 associated to equity balances are as follows: Non-recourse loan IDBD has a non-recourse loan, which was split into two components on the basis of an independent appraiser’s report. The commitment to transfer shares represents the main contract and was initially recognized at fair value and, later, at its depreciated cost. The derivative embedded represents a call option and is computed taking into account future payments of interest on the loan. The main contract and the embedded derivative ("non-recourse loan ") are disclosed net in loans. Irrevocable right of use of the capacity of underground communication lines Transactions carried out to acquire an irrevocable right of use of the capacity of underground communication lines are accounted for as service contracts. The amount paid for the rights of use of the communication lines is recognized as “Prepaid expenses” under trade and other receivables, and is amortized over a straight-line basis during the period set forth in the contract (including the option term), which is the estimated useful life of such capacity. 18 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Inventories Inventories are measured at the lower of cost and net realizable value. The cost of inventory includes expenses incurred in buying and taking the inventory to its existing location and condition. The cost of inventory of mobile phones and their related accessories and spare parts is calculated on the basis of the moving average, with the cost of other inventory being calculated on a FIFO basis. Net realizable value is the estimated selling price in the ordinary course of business less selling expenses. It is determined on an ongoing basis, taking into account the product type and aging, based on the accumulated prior experience with the useful life of the product. The Group periodically reviews the inventory and its aging and books an allowance for impairment, as necessary. Property, plant and equipment The Group, through its business of urban properties and investments in the Operations Center in Israel, holds hotels that have been reported under “Investment properties” since, unlike the hotels of the business of urban properties and investments in the Operations Center in Argentina, it does not have a significant exposure to changes in operating cash flows of such hotels. Employee benefits Defined contribution plans A defined contribution plan is a retirement benefit whereby IDBD makes fixed contributions to a separate entity, without the legal or implicit obligation to pay additional amounts. The Group’s obligation to make contributions to defined contribution plans is recognized as expense when the obligation arises. Defined benefit plans IDBD’s net obligation concerning defined benefit plans is calculated on an individual basis for each plan, estimating the future benefits employees have gained in exchange for their services in the current and prior periods. The benefit is disclosed at its present value, net of the fair value of the plan assets. Calculations are made on an annual basis by a qualified actuary. 19 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Other long-term employee benefits The Group’s net obligation concerning employee long-term benefits, other than retirement plans, is the amount of the future benefits employees have gained in exchange for their services in the current and prior periods. These benefits are discounted at their present values. Provisions Guarantees A provision for warranties is recognized when the underlying products or services are sold. The provision is based on historic data of the warranties granted and all potential results are weighted against associated probabilities. Onerous contracts A provision for onerous contracts is recognized when the expected benefits are lower than the costs of complying with contract obligations. The provision is measured at the present value of the lower of expected cost of terminating the contract and the net expected cost of continuing the contract. Before recognizing a provision, the Group recognizes the impairment of the assets related to the mentioned contract. Use of estimates The preparation of financial statements at a certain date requires the Management of the Group to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these Unaudited Financial Statements. In the preparation of these Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the Annual Financial Statements as described in Note 5 to those Financial Statements, save for changes in accrued income tax, provision for legal claims, provision for director's fees, allowance for doubtful accounts, accrued supplementary rental and those incorporated by the business combination with IDBD. 20 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Comparability of information Amounts as of June 30, 2015 and December 31, 2014 which are disclosed for comparative purposes have been taken from the Consolidated Financial Statements as of such dates. As required by IFRS 3, the information of IDBD is included in the consolidated financial statements of the Group as from the acquisition date, and the prior periods are not modified by this situation. Therefore, the financial information consolidated for periods after the acquisition is not comparative with prior periods. During the six month periods ended December 31, 2015, the Argentine Peso devalued against the US$ and other currencies by around 44%, which has an impact in comparative information presented in these Financial Statements, due mainly to the currency exposure of our income and costs of Agricultural Business and of income from Urban properties and investments business line, especially from the “office and other rental properties” segment, and our net assets and liabilities (mainly assets and liabilities of the Operations Center in Israel), in foreign currency. Moreover, during the six month periods ended December 31, 2015, the Real Brasileño (RS) has depreciated against the Argentine Peso and other currencies by around 14%, respectively, which affects the comparability of the figures reported in the current financial statements given its negative impact on the financial position and results of operations of the Group, due mainly to the foreign exchange rate exposure to net assets and liabilities denominated in foreign currency and investments in joint ventures with a functional currency different from the Real Brasileño. 3. Seasonal effects on operations Some of the Group’s businesses are more affected by seasonal effects than others. The operations of the Group’s agricultural business are subject to seasonal effects. The harvests and sale of grains in Argentina generally take place each year since March in the case of corn and soybean, since October in the case of wheat, and since December in the case of sunflower. In Brazil, the harvest and sale of soybean take place since February, and in the case of corn weather conditions make it possible to have two seasons, therefore the harvest take place between March and July. In Bolivia, weather conditions also make it possible to have two soybean, corn and sorghum seasons and, therefore, these crops are harvested in July and May, whereas wheat is harvested in August and September, respectively. In the case of sugarcane, harvest and sale take place between April and November of each year. Other segments of the agricultural business, such as beef cattle and milk production tend to be more stable. However, beef cattle and milk production is generally larger during the second quarter, when conditions are more favorable. As a result, there may be material fluctuations in the agricultural business results across quarters. 21 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations (Continued) Within the business of urban properties and investment in the Operations Center in Argentina the operations of the shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time in Argentina (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and Christmas and year-end holidays celebrated in December when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence for shopping center operations, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. In addition, respect of the business managed from the Operations Center in Israel, the operations of the Shufersal supermarket chain are subject to fluctuations of quarterly sales and income due to the increase in activity during religious holidays in different quarters throughout the year. For instance, in Pesaj (Passover) between March and April, and the Jewish New Year, sometime between September and October each year. The results of operations of Cellcom are also usually affected by seasonality in summer months in Israel and by the Jewish New Year, given a higher consumption due to internal and external tourism. 4. Acquisitions and disposals a) Acquisition of control over IDBD On May 7, 2014, a transaction was agreed whereby the Group, acting indirectly through Dolphin, acquired, jointly with E.T.M.B.M. Extra Holdings Ltd. (a non-related company incorporated under the laws of the State of Israel) controlled by Mordechay Ben Moshé, an aggregate number of 106.6 million common shares in IDBD representing 53.30% of its stock capital, under the scope of the debt restructuring of IDBH with its creditors (the "Arrangement"), the IDBD's parent company. Under the terms of the agreement entered into between Dolphin and ETH, to which Dolphin and ETH agreed to (the "Shareholders' Agreement"), Dolphin acquired a 50% interest in this investment, and ETH acquired the remaining 50%. The total initial investment amount was NIS 950 million, equivalent to approximately US$ 272 million at the exchange rate prevailing on that date. During year 2015 Dolphin continued investing in IDBD, therefore as of December 31, 2015, IRSA's indirect equity interest in IDBD amounted to approximately 49%. 22 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) On May 28, 2015, ETH launched the BMBY mechanism provided in the Shareholders’ Agreement (clause which establishes that each party of the Shareholders’ Agreement may offer to the counterparty to acquire (or sell, as the case may be), the shares it holds in IDBD at a fixed price). In addition, ETH further added that the purchaser thereunder had to assume all obligations of seller under the Arrangement. In addition, on June 10 and 11, 2015, Dolphin gave notice to ETH of its intention to buy all the shares of IDBD held by ETH. After certain aspects of the tender offer were resolved through an arbitration process brought by Dolphin and ETH in accordance with provisions on dispute resolution included in the Shareholders’ Agreement, on September 24, 2015, the competent arbitrator resolved that: (i) Dolphin and IFISA (related Company to the Group) were entitled to act as buyers in the BMBY process, and ETH should sold IDBD shares held by it (92,665,925 shares) at price of NIS 1.64 per share; (ii) The buyer must fulfilled all of the commitments included in the seller’s Arrangement, including the commitment to carry out Tender Offers where responsibility were borne by Dolphin; (iii) The buyer must pledged in favor of the Arrangement Trustees the shares that seller had pledged to them. On October 11, 2015, the BMBY process concluded, and IFISA acquired all IDBD's shares of stock held by ETH. Consequently, the Shareholders' Agreement ceased and members of IDBD's Board of Directors representing ETH submitted their irrevocable resignation to the Board Dolphin is hence empowered to appoint the new members to the Board. Additionally, on the same date, Dolphin pledged additional shares as a performance bond for the Tender Offers, thereby increasing the number of pledged shares to 64,067,710. As a consequence, the Group gain control of IDBD and started to consolidate financial statements as from that date. As of December 31, 2015, Dolphin held an aggregate number of 324,445,664 shares, 24,897,859 Series 4 warrants, 109,342,966 Series 5 warrants and 97,833,180 Series 6 warrants, accounting for a 49.0% share interest in IDBD. Furthermore, as of December 31, 2015, Dolphin held 498,140 shares of DIC and 83,023 warrants Series 4, 5 and 6 of DIC, representing a direct equity interest of 0.49% in DIC. The Group is analyzing the allocation of the price paid across various net assets acquired by IDBD; therefore, the information presented below is preliminary. 23 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) The following chart shows the consideration, the fair value of the acquired assets, the assumed liabilities and the non-controlling interest as of the acquisition date. Fair value of the interest in IDBD’s equity held before the business combination and warrants 1,416 Total consideration Fair value of identifiable assets and assumed liabilities: Investment properties 28,821 Property, plant and equipment 13,734 Intangible assets 1,288 Investment in associates and joint ventures 9,043 Financial assets held for sale 4,475 Trading properties 2,437 Inventories 1,822 Income tax credit 91 Trade and other receivables 9,546 Investment in financial assets 6,695 Restricted assets 250 Cash and cash equivalents 9,193 Deferred income tax (3,597) Provisions (1,089) Borrowings (68,174) Derivative financial instruments, net 280 Income tax (316) Employee benefits (405) Payroll and social security liabilities (794) Trade and other payables (11,550) Total net identifiable assets Non-controlling interests (2,235) Goodwill not yet allocated 1,901 Total The fair value of the investment properties was assessed by a qualified independent appraiser. As of the acquisition date, the Group estimates that the recognized assets are recoverable. The fair value of the non-controlling interest in IDBD, has been determined on a proportional basis to the fair value of net acquired assets. Following the control of IDBD, the cumulative currency translation accumulated in shareholder’s equity from the interest held in IDBD before the business combination in the amount of Ps. 144 were charged to income. This gain were disclosed under "Other operating results net" line in the income statement. Disclosures required by IFRS 3 are not included since results are not consolidated. 24 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) b) Tender Offers As described in Note 3.1 to the Annual Financial Statements, Dolphin was required to carry out the first tranche of Tender Offers in December 2015. Before expiration of the first tranche of the Tender Offer, Dolphin and the Trustees of the Arrangement reached an interim agreement (the “Interim Arrangement”) which that includes but is not limited to the following: (i) Postpone the date in which Dolphin would propose the first tranche of the Tender Offers until March 15, 2016, so that the execution of the Tender Offer would extend until March 31, 2016. Increase the first part of the Tender Offer by NIS 7 million, without changing the number of shares entitled to participate in the Tender Offer; (ii) Should IDBD carry out the issue of shares or convertible assets before March 15, 2016 (excluding the issuance of shares resulting from exercising already existing warrants) to any person other than Dolphin and/or any other company not entitled to take part as offeror in the Tender Offers, increase the first part of the Tender Offer by NIS 53 million (in addition to the NIS 7 million of section (i)), without changing the total number of shares to be purchased through the Tender Offer; (iii) Increase the collateral granted to the Trustees of the Arrangement to secure performance of the commitments assumed under the Tender Offers; (iv) The Interim Arrangement should be approved by the Shareholders’ Meeting, after which the parties would file a petition requesting that the appeal with the Supreme Court be dismissed without costs for the parties; (v) The Interim Arrangement would also be subject to the execution of the Subordinated Loan between Dolphin and IDBD (a subordinated and convertible loan granted to IDBD in the amount of NIS 210 million). On December 6, 2015 the Interim Arrangement was approved and the appeal with the Supreme Court was dismissed without cost to the parties. On December 1, 2015, Dolphin and IDBD suscribed the Subordinated Loan. c) Sale of properties of the business of urban properties and investments in the Operations Center in Argentina During the six-month periods ended December 31, 2015, the Group has sold certain floors corresponding to Maipú 1300 Building, Intercontinental Plaza and all the floors corresponding to Dique IV and Isla Sirgadero. All sales of the periods led to a combined profit for the Group of Ps. 1,022, disclosed within the line “Gain from disposal of investment properties” in the Statement of Income. 25 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value The Group's activities expose it to a variety of financial risk: market risk (including foreign currency risk, interest rate risk, indexing risk due to specific clauses and other price risk), credit risk, liquidity risk and capital risk. Within the Group, risk management functions are conducted in relation to financial risks associated to financial instruments to which the Group is exposed during a certain period or as of a specific date. The general risk management policies of the Group are focused on the unpredictability of financial markets and seek both to minimize adverse potential effects on the financial performance of the Group and to manage and control the financial risks effectively. The Group uses financial instruments to hedge certain risk exposures when deemed appropriate based on its internal management risk policies, as explained below. In respect of the agricultural business and the urban properties and investment business of the Operations Center in Argentina, there have been no changes in the risk management or risk management policies applied since the fiscal year-end, therefore, all information and disclosures of the risk management should be read together with the annual consolidated financial statements for the fiscal year ended June 30, 2015. As a result, the only information reported pertains to the business of urban properties and investments in the Operations Center in Israel. Risk management of the urban properties and investment business in the Operation Center in Israel: Given the diversity of sectors in the economy, industries, and risks, IDBD manages its exposure to key financial risks in accordance with a decentralized risk management policy for all its subsidiaries. Both IDBD as holding and each subsidiary are responsible for managing their own financial risks in accordance with agreed global guidelines. The Chief Financial Officers of each entity are responsible for managing the risk management policies and systems, the definition of hedging strategies, insofar as applicable and based on any restriction that may be apply as a result of financial liability, the supervision of its implementation and the answer to such restrictions. The management framework includes policies, procedures, limits and allowed types of derivative financial instruments. This section provides a description of the principal risks and uncertainties related to the operations center in Israel that could have a material adverse effect on the IDBD’s strategy, performance, results of operations and financial condition. The risks and uncertainties facing the businesses, set out below, do not appear in any particular order of potential materiality or probability of occurrence. The information corresponding to the sensitivity analysis of financial risks and its impact on operating income has not been included because the Group does not present IDBD income in this period. 26 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) (a) Market risk management (i) Foreign currency risk IDBD operates at an international level and is exposed to exchange rate risks. Foreign exchange risk arises when future commercial transactions or recognized assets or liabilities are denominated in a currency that is not the entity’s functional currency in which the transaction is conducted, mainly the US dollar. Real estate, business and/or financial activities of IDBD subsidiaries in the operations center in Israel are developed in the functional currencies of the economies where they operate, in that they IDBD is not significantly exposed to foreign currency risk. Net financial position exposure to the functional currencies is decentralized managed on a case-by-case basis, by entering into foreign currency derivative instruments and/or by borrowing in foreign currencies, as the case may be, or by other methods considered adequate by the Management, according to circumstances. (ii) Risk of fluctuations of the CPI of Israel IDBD has financial liabilities indexed by the Israeli CPI. As of the balance sheet date, 72% of financial liabilities arising from the center of operations in Israel was adjusted by the Israeli CPI. Net financial position exposure to the Israeli CPI fluctuations is decentralized managed on a case-by-case basis, by entering into derivative financial instruments, as the case may be, or by other methods, considered adequate by the Management, according to circumstances. (iii) Interest rate risk The IDBD's interest rate risk principally arises from long-term borrowings (see Note 25). Borrowings issued at a variable rate expose IDBD to cash flow interest rate risk, partially compensated by financial assets at floating interest rate. Borrowings issued at fixed rates expose the IDBD to fair value interest rate risk. 27 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) IDBD manages the exposure to this risk on a dynamic basis. Various scenarios are simulated by IDBD, taking into consideration refinancing, renewal of existing positions, alternative financing sources or hedging instruments, maintaining an appropriate mix between fixed and floating rate interest bearing liabilities. Exposure to interest rate risk is decentralized managed and these activities are evaluated regularly by Management to determine that IDBD is not exposed to interest rate movements that could adversely impact its ability to meet its financial obligations and to comply with its borrowings covenants. As of the date of these unaudited financial statements, the 96% of the Group’s long-term financial borrowings in this operations center are at fixed interest rate, therefore, IDBD is not significantly exposed to the interest rate fluctuation risk. (iv) Other price risk IDBD is exposed to equity securities price risk or derivative financial instruments price risk because of investments held in entities that are publicly traded. As indicated in Note 9, investment in Clal is classified on the statements of financial position at “fair value through profit or loss” and represents the most significant IDBD’s exposure to price risk. IDBD has not used hedging against these risks. IDBD regularly reviews the prices evolution of these equity securities in order to identify significant movements. (b) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in a financial loss to IDBD. Credit risk is decentralized managed on a country-by-country basis. Each entity is responsible for managing and analyzing the credit risk and limits have been established to ensure that IDBD deals only with approved counterparties and that counterparty concentration risk is addressed and the risk of loss is mitigated. Counterparty exposure is measured as the aggregate of all obligations of any single legal entity or economic entity to IDBD. IDBD is subject to credit risk arising from deposits with banks and financial institutions, investments of surplus cash balances, the use of derivative financial instruments and from outstanding receivables. 28 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) According to IDBD’s policy, the Company places its cash and cash equivalents, investments, and other financial instruments with various high credit quality financial institutions, thus mitigating the amount of credit exposure to any one institution. All the institutions that operate with IDBD are well known because of their experience in the market and high quality credit. IDBD places its cash and cash equivalents, investments, and other financial instruments with various high credit quality financial institutions, thus mitigating the amount of credit exposure to any one institution. The maximum exposure to credit risk is represented by the carrying amount of cash and cash equivalents and short-term investments in the statement of financial position. IDBD’s primary objective for holding derivative financial instruments is to manage currency exchange rate risk, interest rate risk and interest risk. IDBD generally enters into derivative transactions with high-credit-quality counterparties and, by policy, limits the amount of credit exposure to each counter party. The amounts subject to credit risk related to derivative instruments are generally limited to the amounts, if any, by which counterparty’s obligations exceed the obligations that IDBD has with that counterparty. The credit risk associated with derivative financial instruments is representing by the carrying value of the assets positions of these instruments. IDBD’s policy is to manage credit exposure to trade and other receivables counterparties within defined trading limits. All of IDBD’s significant counterparties are assigned internal credit limits. Trade receivables from investment and development property activities are primarily derived from leases and services from shopping centers, office and other rental properties; receivables from the sale of trading properties and investment properties (primarily undeveloped land and non-retail rental properties). IDBD has a large customer base and is not dependent on any single customer. There is not a high credit risk concentration in trade receivables from telecommunications and supermarket activity, as the business does not rely on few customers and most of the transactions are paid in cash or credit card. 29 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) (c) Liquidity risk management The most important risk in the operations center in Israel is the liquidity risk, including risks associated with refinancing borrowings as they mature, the risk that borrowing facilities are not available to meet cash requirements, and the risk that financial assets cannot readily be converted to cash without loss of value. Failure to manage liquidity risks could have a material impact on IDBD’s cash flow and statement of financial position. Prudent liquidity risk management implies maintaining sufficient cash, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Due to the dynamic nature of the underlying businesses, IDBD aims to maintain flexibility in funding its existing and prospective debt requirements by maintaining diversified funding sources. IDBD monitors its current and projected financial position using several key internally generated reports: cash flow forecasts, debt maturity and interest rate exposure. IDBD also undertakes sensitivity analysis to assess the impact of proposed transactions, movements in interest rates and changes in property values on the key profitability, liquidity and balance sheet ratios. The IDBD’s debt and derivative positions are continually reviewed to meet current and expected debt requirements. IDBD maintains a balance between longer-term and shorter-term financings. Short-term financing is principally raised through bank facilities and overdraft positions. Medium- to longer-term financing comprises public and private bond issues, including private placements. Financing risk is spread by using a variety of types of debt. The maturity profile is managed in accordance with IDBD’s needs, by spreading the repayment dates and extending facilities, as appropriate. Given the current financial liability conditions of the Operations Center in Israel, in particular in the holding company IDBD, the main source of funding has been capital contributions. See Note 25 that includes a description of commitments and restrictions related to loans and renegotiation processes under way. 30 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information IFRS 8 requires an entity to report financial and descriptive information about its reportable segments, which are operating segments or aggregations of operating segments that meet specified criteria. Operating segments are component of an entity about which separate financial information is available that is evaluated regularly by the CODM. According to IFRS 8, the CODM represents a function whereby strategic decisions are made and resources are assigned. The CODM function is carried out by the President of the Group, Mr. Eduardo S. Elsztain. In addition, and due to the acquisition of IDBD, two responsibility levels have been established for resource allocation and assessment of results of the two operations centers, through executive committees in Argentina and Israel. Following the control of IDBD, as from this quarter, the Group reports its financial and equity performance based on the new segment structure. Comparative information has been modified to reflect the new organization insofar as possible. Segment information is reported from the perspective of products and services: (i) agricultural business and ii) urban properties and investment business. In addition, this last segment is reported divided from the geographic point of view in two Operations Centers to manage its global interests: Argentina and Israel. Within each operations center, the Group considers separately the various activities being developed, which represent reporting operating segments given the nature of its products, services, operations and risks. Management believes the operating segment clustering in each operations center reflects similar economic characteristics in each region, as well as similar products and services offered, types of clients and regulatory environments. 31 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Therefore, segment information has been prepared as follows: Agricultural business: The Group’s Agricultural business is comprised of eight reportable segments: (the reporting segments of crops, cattle, dairy, sugarcane, agricultural rentals and services and other segments are included within “Agriculture” activities): · The “Crops” Segment consists of planting, harvesting and sale of crops as wheat, corn, soybeans, cotton, and sunflowers. The Group is focused on the long-term performance of the land and seeks to maximize the use of the land through crop rotation; the use of technology and techniques. In this way, the type and quantity of harvested crops change in each agricultural campaign. · The “Cattle” Segment consists of breeding, purchasing and/ or fattening of free-range beef cattle for sale to meat processors and local livestock auction markets. · The “Dairy” Segment consists of breeding and/ or purchasing dairy cows for the production of raw milk for sale to local milk and milk-related products producers. · The “Sugarcane” Segment consists of planting, harvesting and sale of sugarcane. · The “Agriculture Rentals and Services” Segment consists of services (for example: irrigation) and leasing of the Group’s farms to third parties. · The “Land transformation and sales” Segment comprises gains from the disposal and development of farmlands activities. · The “Agro-industrial” Segment consists of feedlot farming and the slaughtering and processing in the meat refrigerating plant. Feedlot farming is distinctive and requires specific care and diets which differ from those provided to free-range cattle. This activity represents a separate operating segment due to the distinctive characteristics of the cattle feedlot system and the industrialized meat processing in the packing plant. · The "Other Segments" column consists of the aggregation of the remaining operating segments, which do not meet the quantitative thresholds for disclosure includes the brokerage activities. 32 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The CODM periodically reviews the results and certain asset categories and assesses performance of the operating segments in the agricultural business based on a measure of profit or loss of the segment composed by the operating income plus the equity in earnings of associates and joint ventures. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the financial statements, except for the operating results of joint venture Cresca S.A., which are evaluated by the CODM applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line based on the percentage held in the joint venture rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Urban properties and investments: · Operations Center in Argentina Within this center, the Group operates in the following segments: o The “Shopping centers” segment includes assets and results from the commercial exploitation and development of shopping centers. Such results originate mainly from the lease and the providing of services related to the lease of commercial facilities and other spaces in the Group’s shopping centers. o The “Office and others” segment includes assets and the operating results of the activity of lease of office space and other rental properties and service revenues related to this activity. o The “Development and sale of properties” segment includes assets and the operating results of the sales of undeveloped parcels of land and/or trading properties, as the results related with its development and maintenance. Also included in this segment are the results of the sales of real property intended for rent, sales of hotels and other properties included in the International segment. o The "Hotels" segment includes the operating results of the hotels principally comprised of room, catering and restaurant revenues. o The “International” segment includes assets and operating profit or loss from business related to associates Condor and Lipstick. Through these associates, the Group derives revenue from hotels and an office building in United States, respectively. Until September 30, 2014, this segment included revenue from a subsidiary that owned the building located at 183 Madison Ave in New York, United States, which was sold on September 29, 2014. Additionally, until October 11, 2015, this international segment only included results from the investment in IDBD carried at fair value. o The “Financial operations and others” segment primarily includes the financial activities carried out by BHSA and Tarshop and other residual financial operations. 33 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the following: · Operating results of joint ventures: Cyrsa S.A., NPSF, Puerto Retiro, Baicom and Quality are evaluated by the CODM applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line based on the percentage held in joint ventures rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating results of EHSA joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of LRSA. · Operating results from shopping centers and offices does not include the amounts pertaining to building administration expenses and collective promotion funds ("FPC", as per its Spanish acronym) and so does it exclude total recovered costs, whether by way of building administration expenses or other concepts included under financial income (for example default interest and other concepts). The CODM examines the net amount from both concepts (total surplus or deficit between building administration expenses and FPC and recoverable expenses). · Operations Center in Israel Within this center, the Group operates in the following segments: o The segment “Commercial Properties” includes mainly assets and operating income derived from business related to the subsidiary PBC. Through PBC, the Group operates rental properties and residential properties in Israel, United States and other parts of the world and carries out commercial projects in Las Vegas, United States. o The segment “Supermarkets” includes assets and operating income derived from the business related to the subsidiary Shufersal. Through Shufersal, the Group operates a supermarket chain in Israel. o The segment “Agrochemicals” includes income derived from the business related to the associate Adama. Adama is a company specialized in agrochemicals, particularly for the production of crops. 34 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) o The segment “Telecommunications” includes assets and operating income derived from the business related to the subsidiary Cellcom. Cellcom is a provider of telecommunication services and its main activities include the provision of mobile phone services, fixed line phone services, data and Internet, among others. o The segment “Insurance” includes assets and operating income derived from the business related to Clal. This company is one of the most important insurance groups in Israel, and is mainly engaged in pension and social security insurance, among others. o All other segments include the assets and income derived from other diverse business activities which are not material, such as technological developments, tourism, gas and oil assets, electronics, and others. The CODM periodically reviews the results and certain asset categories and assesses performance of this operating segment based on a measure of profit or loss of the segment composed by the operating income plus the equity in earnings of associates and joint ventures. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the following: · Operating results of the associate Adama in the segment Agrochemical are evaluated applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line based on the percentage held in the associate rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. · Operating income of the Clal subsidiary in the Insurance segment are analyzed from a consolidated perspective. As indicated in Note 9, 51% of the controlling shares of Clal are held in trust following instructions from the Israel Securities Exchange Commission to comply with the sale of the majority stake in Clal. Under this method both income and assets are fully consolidated on a line-by-line basis, and not under one line as if it were a financial instrument reported at fair value, as required by the IFRSs under the current circumstances where control in not exercised. 35 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) As indicated under Note 2, the Group decided to consolidate income derived from its operations center in Israel with a three month lag, as adjusted for the effects of significant transactions; hence, operating results of IDBD for the period extending from October 11, 2015 (acquisition date) through December 31, 2015 were not included in the interim statement of comprehensive income for the six-month period ended December 31, 2015. Therefore, segment information pertaining to operating income for the period extending from the acquisition date through December, 31 2015 has not been included. Furthermore, comparative information has not been modified for as of that date the Group did not exercise control over IDBD. The assessment of this investment was part of the international segment of the urban properties and investment business in the operations center in Argentina. Assets and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. As to those business segments where the CODM evaluated assets under the proportional consolidation method, each reported asset includes the proportional share of the Group in the same class of assets of the associates and/or joint ventures. Only as an example, the investment properties amount reported to the Executive Board includes (i) the investment property balance as per the statement of financial position plus (ii) the Group’s share of the investment properties of these associated and/or joint ventures. Within the agricultural business, most revenue from its operating segments are derived from, and their assets are located in Argentina and Brazil, mainly. Within the urban properties and investment business in the operations center in Argentina, most revenue from its operating segments are derived from, and their assets are located in Argentina, except for earnings of associates included in the “International” segment located in USA. Within the urban properties and investment business in the operations center in Israel, most revenue from its operating segments are derived from, and their assets are located in Israel, except for certain earnings from the Commercial Properties segment generated outside Israel, mainly in USA. 36 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the six-month period ended December 31, 2015: Agricultural business (I) Urban properties and investments business (II) Total Operations Center in Argentina Operations Center in Israel Subtotal Revenues 1,296 1,586 - 1,586 2,882 Costs (1,619) (384) - (384) (2,003) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 575 - - - 575 Changes in the net realizable value of agricultural produce after harvest 114 - - - 114 Gross profit 366 - 1,202 Gain from disposal of investment properties - 1,022 - 1,022 1,022 General and administrative expenses (128) (277) - (277) (405) Selling expenses (167) (121) - (121) (288) Other operating results, net 45 123 - 123 168 (Loss) / Profit from operations - 2,065 Share of profit / (loss) of associates and joint ventures 4 (403) - (403) (399) Segment Profit - Investment properties 49 3,437 - 3,437 3,486 Property, plant and equipment 2,514 244 - 244 2,758 Trading properties - 180 - 180 180 Goodwill 8 25 - 25 33 Rights to receive future units under barter agreements - 90 - 90 90 Biological assets 821 - - - 821 Inventories 502 25 - 25 527 Investments in associates and joint ventures 35 1,731 - 1,731 1,766 Operating assets from Operations Center in Israel - - 478,325 478,325 478,325 Total segment assets Operating liabilities from Operations Center in Israel - - 37 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the six-month period ended December 31, 2014: Agricultural business (I) Urban properties and investments business (II) Total Operations Center in Argentina Operations Center in Israel Subtotal Revenues 1,302 1,276 - 1,276 2,578 Costs (1,825) (301) - (301) (2,126) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 706 - - - 706 Changes in the net realizable value of agricultural produce after harvest (16) - - - (16) Gross Profit - Gain from disposal of investment properties - 796 - 796 796 Gain from disposal of farmlands 20 - - - 20 General and administrative expenses (114) (165) - (165) (279) Selling expenses (144) (85) - (85) (229) Other operating results, net (18) 67 - 67 49 (Loss) / Profit from operations - Share of loss of associates and joint ventures (3) (688) - (688) (691) Segment (Loss) / Profit - Investment properties 233 3,560 - 3,560 3,793 Property, plant and equipment 2,062 237 - 237 2,299 Trading properties - 140 - 140 140 Goodwill 10 26 - 26 36 Rights to receive future units under barter agreements - 90 - 90 90 Biological assets 813 - - - 813 Inventories 324 21 - 21 345 Investments in associates and joint ventures 30 1,840 - 1,840 1,870 Total segment assets - 38 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (I) Agriculture line of business: The following tables present the reportable segments of the agriculture line of business: December 31, 2015 Agricultural Crops Cattle Dairy Sugarcane Agricultural Rental and services Agricultural Subtotal Land transformation and Sales Agro-industrial Other segments Total Agricultural business Revenues 462 118 31 169 22 802 - 408 86 1,296 Costs (685) (154) (63) (260) (7) (1,169) (4) (377) (69) (1,619 ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 318 104 33 120 - 575 - - - 575 Changes in the net realizable value of agricultural produce after harvest 114 - 114 - - - 114 Gross Profit / (Loss) 68 1 29 15 31 17 366 General and administrative expenses (72) (17) (3) (13) (2) (107) (1 ) (13) (7) (128) Selling expenses (106) (11) (2) (4) (1) (124) - (35) (8) (167) Other operating results, net 39 (2) - 1 - 38 - - 7 45 Profit / (Loss) from Operations 70 38 13 12 9 116 Share of profit / (loss) of associates 6 - 6 - - (2) 4 Segment Profit / (Loss) 76 38 13 12 7 120 Investment properties 2 - - - 47 49 - - - 49 Property, plant and equipment 1,712 190 22 462 1 2,387 53 18 56 2,514 Goodwill 5 - - 3 - 8 - - - 8 Biological assets 292 391 42 96 - 821 - - - 821 Inventories 323 52 1 3 - 379 - 14 109 502 Investments in associates 34 - 34 - - 1 35 Total segment assets 2,368 633 65 564 48 3,678 53 32 166 3,929 39 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) December 31, 2014 Agricultural Crops Cattle Dairy Sugarcane Agricultural Rental and services Agricultural Subtotal Land transformation and Sales Agro-industrial Other segments Total Agricultural business Revenues 502 99 35 151 33 820 - 413 69 1,302 Costs (927) (144) (65) (246) (10) (1,392) (4) (366) (63) (1,825) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 495 73 39 99 - 706 - - - 706 Changes in the net realizable value of agricultural produce after harvest (16) - (16) - - - (16) Gross Profit / (Loss) 54 28 9 4 23 47 6 Gain from disposal of farmlands - 20 - - 20 General and administrative expenses (74) (11) (2) (10) (1) (98) (1) (11) (4) (114) Selling expenses (79) (12) (1) (4) - (96) (1) (40) (7) (144) Other operating results, net (10) (1) (1) (3) - (15) (5) - 2 (18) (Loss) / Profit from operations 4 5 22 9 Share of loss of associates (3) - (3) - - - (3) Segment (Loss) / Profit 4 5 22 9 Investment properties 13 1 - - 41 55 178 - - 233 Property, plant and equipment 1,411 142 20 367 1 1,941 51 17 53 2,062 Goodwill 6 - - 3 - 9 - - 1 10 Biological assets 373 306 41 88 - 808 - - 5 813 Inventories 131 56 1 2 - 190 - 13 121 324 Investments in associates 27 - 27 - - 3 30 Total segment assets 62 42 30 40 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (II) Urban properties line of business and investments The following tables present the reportable segments from the Operations Center in Argentina: December 31, 2015 Shopping Center Properties Offices and others Sales and developments Hotels International Financial operations and others Total Revenues 1,193 145 4 244 - - 1,586 Costs (176) (27) (10) (171) - - (384) Gross Profit / (Loss) 73 - - Gain from disposal of investment properties - - 1,022 - - - 1,022 General and administrative expenses (81) (16) (72) (49) (59) - (277) Selling expenses (64) (18) (10) (29) - - (121) Other operating results, net (18) (1) (5) (1) 146 2 123 Profit / (Loss) from Operations 854 83 87 2 Share of profit / (loss) of associates and joint ventures - 8 6 - (578) 161 (403) Segment Profit / (Loss) 854 91 163 Investment properties 2,368 893 169 - - 7 3,437 Property, plant and equipment 47 23 1 171 2 - 244 Trading properties 1 - 179 - - - 180 Goodwill 14 6 5 - - - 25 Rights to receive future units under barter agreements - - 90 - - - 90 Inventories 16 - 1 8 - - 25 Investments in associates and joint ventures - 24 62 - 61 1,584 1,731 Total segment assets 2,446 946 507 179 63 1,591 41 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) December 31, 2014 Shopping Center Properties Offices and others Sales and developments Hotels International Financial operations and others Total Revenues 867 163 7 213 26 - 1,276 Costs (125) (22) (8) (139) (7) - (301) Gross Profit / (Loss) 74 19 - Gain from disposal of investment property - - 796 - - - 796 General and administrative expenses (56) (24) (21) (37) (27) - (165) Selling expenses (46) (7) (4) (28) - - (85) Other operating results, net (14) (113) (1) - 187 8 67 Profit / (Loss) from operations 9 8 Share of profit / (loss) of associates and joint ventures - 3 2 1 (779) 85 (688) Segment Profit / (Loss) - 10 93 Investment properties 2,309 759 485 - - 7 3,560 Property, plant and equipment 30 32 1 173 1 - 237 Trading properties 1 - 139 - - - 140 Goodwill 9 12 5 - - - 26 Rights to receive future units under barter agreements 9 5 76 - - - 90 Inventories 13 - 1 7 - - 21 Investments in associates and joint ventures - 27 47 23 406 1,337 1,840 Total segment assets 42 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Groups’ Operations Center in Israel for the year ended December 31, 2015: Commercial Properties Supermarkets Agrochemicals Telecommunications Insurance Others Total Operating assets 53,138 24,706 62,570 20,816 314,116 2,979 478,325 Operating liabilities 44,112 21,048 50,615 16,893 299,243 2,061 433,972 The following tables present a reconciliation between the profit/(loss) from operations as per the segment information and the results of operations as per the income statements. December 31, 2015 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions Expenses and collective promotion funds Total Income statements Revenues 2,882 (24) (61) 594 3,391 Costs (2,003) 27 47 (602) (2,531) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 575 (8) 13 - 580 Changes in the net realizable value of agricultural produce after harvest 114 - - - 114 Gross Profit / (Loss) 1,568 (1) (8) 1,554 Gain from disposal of investment properties 1,022 - - - 1,022 General and administrative expenses (405) 2 4 - (399) Selling expenses (288) 2 2 - (284) Other operating results, net 168 1 (3) - 166 Profit / (Loss) from operations before share of profit / (loss) of associates and joint ventures 2,065 - 2 (8) 2,059 Share of loss of associates and joint ventures (399) (4) - - (403) Profit / (Loss) from Operations before Financing and Taxation 1,666 2 (8) 1,656 43 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) December 31, 2014 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions Expenses and collective promotion funds Total Income statements Revenues 2,578 (19) (84) 439 2,914 Costs (2,126) 20 61 (445) (2,490) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 706 (6) 20 - 720 Changes in the net realizable value of agricultural produce after harvest (16) - - - (16) Gross Profit / (Loss) Gain from disposal of investment property 796 - - 796 Profit / (Loss) from disposal of farmlands 20 (20) - - - General and administrative expenses (279) 3 1 - (275) Selling expenses (229) 2 - - (227) Other operating results, net 49 (1) - - 48 Profit / (Loss) from operations before share of profit / (loss) of associates and joint ventures Share of loss / profit S of associates and joint ventures (691) 17 - - (674) Profit / (Loss) from Operations Before Financing and Taxation The following tables present a reconciliation between total segment assets and total assets as per the statement of financial position. Adjustments are mainly related to the filing of certain classes of assets in segment information and to the proportional consolidation of joint ventures mentioned previously. December 31, December 31, Total Assets per segment Less : Proportionate share in reportable assets per segment of joint ventures (*) (63,302) (371) Deconsolidation of Adama and Clal (314,116) - Measurement adjustments at fair value (4,962) - Plus : Investments in joint ventures (**) 7,628 304 Investment value in Clal 4,845 - Other non-reportable assets 22,501 5,320 Total Consolidated Assets as per Statement of financial position 44 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (*) Below is a detail of the proportionate share in assets by segment of joint ventures included in the information reported by segment. December 31, December 31, Investment properties 121 335 Property, plant and equipment 519 2 Trading properties 1 6 Goodwill 4 6 Biological assets 14 12 Inventories 9 10 Total proportionate share in assets per segment of joint ventures (**) Represents the equity-accounted amount of those joint ventures, which were proportionate-consolidated for segment information purposes. December 31, December 31, Total Liabilities per segment - Less: Deconsolidation of Adama and Clal (299,243) - Measurement adjustments at fair value (3,076) - Plus: Liabilities corresponding to agricultural business and urban properties and investment business from the operations center in Argentina 1,448 11,024 Total Consolidated Liabilities as per Statement of financial position 45 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. As of June 30, 2015 correspond to urban properties and investment business and agricultural business from the operations center in Argentina. As of December 31, 2015 Period ended December 31, 2015 Non-controlling shareholders interest % Current assets Non-current assets Current liabilities Non-current liabilities Net assets Book value of non-controlling shareholders Revenue Net Income / (Loss) Other comprehensive (Loss) Total comprehensive loss Gain (loss) attributable to non-controlling shareholders Cash of operating activities Cash of investment activities Cash of financial activities Net increase (decrease) in cash and cash equivalents BrasilAgro 59.76% 1,078 1,949 271 187 2,569 1,435 231 120 66 186 71 (15) 557 (427) 115 IRSA 36.21% 45,052 88,868 37,469 90,702 5,749 689 2,164 (910) 1,876 966 (423) (1,009) (96) 1,001 (104) As of June 30, 2015 Period ended December 31, 2014 Non-controlling shareholders interest % Current assets Non-current assets Current liabilities Non-current liabilities Net assets Book value of non-controlling shareholders Revenue (4) Net Income / (Loss) Other comprehensive (loss) Total comprehensive loss Profit / (Loss) attributable to non-controlling shareholders Cash of operating activities Cash of investment activities Cash of financial activities Net increase (decrease) in cash and cash equivalents IRSA 35.70% 1,896 8,347 2,691 4,682 2,870 872 1,720 47 (136) (89) 59 654 871 (967) 558 BrasilAgro 60.23% 1,315 1,667 583 195 2,204 1,257 256 17 959 976 10 (157) (65) (13) -235 46 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries (Continued) Cellcom is the largest provider of mobile telecommunications in Israel, it offers its services approximately to 2,900 million subscribers with a wide range of services. By the end of 2014, the Company launched television services over the Internet. Under Israeli laws, in order for a shareholder to be able to exert control over a Telecommunications Company, such shareholder must first secure the approval of the Ministry of Communications of Israel. Such approval, consequence of change in control of IDBD, has not yet been obtained. In November 2015, Cellcom entered into an agreement, subject to approval, with Golan Telecom Ltd. ("Golan") and its shareholders to acquire all of Golan’s shares for a price of NIS 1,170 (equivalents to $ 3,900 at the exchange rate of 3.35), subject to certain adjustments. To complete the transaction, Cellcom intends to raise funds by way of a public offering and DIC expects to subscribe shares for up to NIS 100 million (or $ 335 million at the exchange rate of 3.35) at that public offering to maintain its current equity interests. In December 2015, PBC, issued three series of debentures under the current programs for an aggregate amount of NIS 417 million (or Ps. 1,397 million at the exchange rate of 3.35). In November 2015, IDBD, through IDB Tourism, renegotiated the terms and conditions of the loan for the purchase of aircrafts mentioned in Note 25. Among other things, the renegotiation involved the extension of the loan term and the purchase of a new Airbus. As of the date of these financial statements, the outstanding debt amounts to US$ 53 million. 8. Investments in associates and joint ventures As of June 30, 2015, the associates of the Group were Agro-Uranga S.A., Agromanagers S.A., New Lipstick, BHSA, IDBD, Tarshop S.A., Manibil S.A., Lipstick and BACS and joint ventures of the Group were Cresca S.A., Cyrsa S.A., Puerto Retiro, Baicom, Quality, NPSF, Entretenimiento Universal S.A. and EHSA. As of December 31, 2015, following IDBD’s consolidation Adama, Mehadrin Ltd., PBEL Real Estate Ltd., Gav-Yam Properties in Lod, were included as associates, among others. 47 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) Changes in the Group’s investments in associates and joint ventures for the six-month period ended as of December 31, 2015 and for the year ended as of June 30, 2015 were as follows: December 31, June 30, Beginning of the year Acquisition / increase in equity interest - 1,254 Decrease for the taking over (see Note 4) (1,047) - Balance incorporated by business combination (see Note 4) 9,043 - Capital contribution 45 128 Share of profit / (loss) 161 (24) Currency translation adjustment 3,676 114 Cash dividends (i) (7) (52) Disposal of associates (8) (34) Capital reduction (iii) - (111) Reclassification to financial instruments (Note 4) - (30) Unrealized gain from investments at fair value (564) (412) End of the period / year (ii) (i) During the six-month period ended December 31, 2015, the Group cashed dividends from Agro-Uranga S.A. in the amount of Ps. 4.2. During the year ended on 2015, the Group cash dividends from Agro-Uranga S.A., BHSA, Cyrsa S.A. and NPSD in the amount of Ps. 4.7, Ps. 12.9, Ps. 31 and Ps. 2.6, respectively. (ii) Include a balance of Ps. (585) and Ps. (363) reflecting interests in companies with negative equity as of December 31, 2015 and June 30, 2015, respectively, which is reclassified to “Provisions” (see Note 24). (iii) During the fiscal year ended June 30, 2015, Cyrsa S.A. carried out a distribution to IRSA due to capital reduction in the amount of Ps. 110.9. Legal reserve applicable to the Argentine Companies According to Argentine law, 5% of the profit of the year is separated to constitute a legal reserve until they reach legal capped amounts (20% of total capital). This legal reserve is not available for dividend distribution and can only be released to absorb losses. The Group’s investments under this law have not reached the legal limits of this reserve. Restrictions, commitments and other matters in respect of the urban properties and investment business in the operations center in Argentina Quality In March 2011, Quality purchased an industrial plant located in San Martín, Province of Buenos Aires. The facilities have the necessary features and scales for multiple uses. 48 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) On January 20, 2015, Quality entered into an Urbanization Agreement with the Municipality of San Martín which contemplates a monetary compensation to the City Council totaling Ps. 40, payable in two installments of Ps. 20 each. The first of such installments was actually paid at the date of these Financial Statements. EHSA During November 2012, IRSA CP acquired shares of common stock, representing 50% of EHSA’s capital stock and votes and as a consequence IRSA CP holds a jointly indirect interest in LRSA of 25% which operates the fairground Predio Ferial de Buenos Aires. In connection with the Fairground in December 2012 the Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which approved the sale of the Fairground to the SRA; the effect of this new order was to revoke the sale transaction. Although several resolutions have been issued since that point, to the date we are not aware of any judicial measure petitioned by the owner of the Plot of Land and/or the National Government, or the corresponding appeals or rulings, may have affected the actual use of the Plot of Land. Puerto Retiro On April 18, 2000, Puerto Retiro was notified of a filing made by the National Government, through the Ministry of Defense, to extend the petition in bankruptcy of Indarsa to Puerto Retiro. At the request of plaintiff, the bankruptcy court for the Buenos Aires District issued an order restraining the ability of Puerto Retiro to sell or dispose in any manner the land. Indarsa had acquired 90% of the capital stock of Tandanor to a formerly estate owned company in 1991. Indarsa did not comply with the payment of the outstanding price for the acquisition of the stock of Tandanor, and therefore the Ministry of Defense requested the bankruptcy of Indarsa, pursuing to extend the bankruptcy to Puerto Retiro. In addition, Tandanor filed a civil action against Puerto Retiro and other accused parties in the criminal case for violation of section 174 subsection 5, under section 173 subsection 7 of Criminal Code. The claim expects that upon invalidation of executive order that approved the bid of Dársena Norte plot of land, Tandanor be reimbursed any other sum of money that it claims to have lost due to the alleged fraudulent purchase-sale transaction of the real property disputed in the case. The Management and legal advisors of Puerto Retiro estimate that there are sufficient legal and technical arguments to consider that the request for bankruptcy will be denied by the court as well as the fraud action . However, given the current status of the case, we cannot predict its outcome. 49 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) Tarshop Over the past two fiscal years, the BCRA modified certain aspects of the regulatory framework of the activity carried out by Tarshop. Based on these changes, our Associate is going through a business reformulation process. In this context, BHSA and IRSA CP approved a gradual capitalization plan to be carried out by shareholders pro rata their holdings, under which certain contributions were already made for a total amount of Ps. 235. New Lipstick New Lipstick has a pledge over the shares of its operating subsidiary Metropolitan. Metropolitan owns the building known as Lipstick Building in Manhattan. Restrictions, commitments and other matters in respect of the urban properties and investment business in the operations center in Israel Adama Adama is specialized in the chemical industry, mainly, in the agrochemical industry. In this framework, Adama is engaged in developing, manufacturing and selling crop protection products, while also operating in other areas based on its basic capacities (the agricultural and chemical sectors), to a immaterial extent. In 2011, IDBD sold 60% of Adama’s shares to China National Agrochemical Corporation (“ChemChina”) and was also granted a non-recourse loan in the aggregate amount of US$ 960, which is secured by the 40% of the shares held by IDBD as of December 31, 2015. The loan is disclosed in Note 24 under Non-current loans. IDBD through DICreported a potential transaction whereby Koor and ChemChina would transfer their entire interests (40% and 60%, respectively) in Adama to Hubei Sanonda Co. Ltd., a Chinese public company whose its shares are listed in the Shenzhen Stock Exchange, China ("Sanonda"). Sanonda’s shares would be delivered as consideration for the transaction in such amount that, following the transaction, Adama would become a wholly-owned subsidiary of Sanonda and Koor would be a shareholder of Sanonda. Pursuant to Chinese laws, Sanonda’s shares owned by Koor would be subject to a lock-up period of 3 years . On December 2015 Adama distributed a cash dividend for an amount of US$ 100, out of which US$ 40 pertains to DIC and was used to partially settle the non-recourse loan. 50 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Assets held for sale - CLAL, among others Group’s assets held for sale as of December 31, 2015 were as follows: December 31, 2015 Clal 4,845 Others 198 Clal is a holding company that mainly operates in the insurance and pension markets and in segments of pension funds. The company holds assets and other businesses (such as insurance agencies) and is one of the largest insurance groups in Israel. Clal mainly develops its activities in three operating segments: long-term savings, general insurance and health insurance. Given that IDBD failed to meet the requirements set forth by the Capital Markets, Insurance and Savings Commission, which is dependent on the Ministry of Finance of Israel, to have control over an insurance company, on August 21, 2013, such commission required that IDBD grant an irrevocable power of attorney to Mr. Moshe Tery ("the Administrator") by 51% of the shareholding capital and vote in Clal, thus transferring control over that investee. On December 30, 2014, the Capital Markets, Insurance and Savings Commission, which is dependent on the Ministry of Finance of Israel sent an additional letter setting a term by which IDBD’s control over and equity interests in Clal were to be sold and giving directions as to the Administrator’s continuity in office, among other aspects. The sale arrangement outlined in the letter involves IDBD’s and the Administrator’s interests in the sale process under different options and timeframes. As of December 31, 2015, the current sale arrangement involves the sale of the interest in the stock exchange or in over-the-counter trades, as per the following detail and by the following dates: a. IDBD will have to sell at least 5% of its equity interest in Clal over a four-month period; b. During each of the subsequent four-month periods, IDBD will have to sell at least an additional 5% of its equity interest in Clal. c. If IDBD sells more than 5% of its equity interest in Clal in any given four-month period, the percentage in excess of the required 5% will be offset against the percentage required in the following period. 51 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Assets held for sale - CLAL, among others (Continued) IDBD’s failure to fulfill its obligation in the manner described in the above paragraph will entitle the Administrator to act upon the specified arrangement in lieu of IDBD, pursuant to all powers that had been vested under the representations of the trust letter. The consideration for the sale will be transferred to IDBD, with the expenses incurred in the sale process to be solely borne by IDBD. On December 31, 2015 the holding of IDBD to Clal was of 55%, and as a result of the circumstances mentioned above, IDBD has accounted for it as an available-for-sale financial asset. Valuation as of December 31, 2015 amounts to $ 5,810, and a loss of $ 797 has been recorded reflecting the fall in the market price. Claims against Clal On the aggregate, all legal actions brought against Clal’s investees out of the ordinary course of business amount to approximately NIS 14,339 (or Ps. 48,036 at the exchange rate of 3.35). The Group set up a reserve for all legal actions brought against Clal’s investees out of the ordinary course of business in the amount of NIS 93 (or Ps. 312 at the exchange rate of 3.35). Most legal actions are related to consumer claims and derivative actions. 52 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties Changes in the Group’s investment properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Rental properties Undeveloped parcels of land Leased out farmland Properties under development (ii) Total Year ended June 30, 2015 Opening net book amount 2,618 422 51 364 3,455 Additions 66 2 8 174 250 Reclassification to available for sale (3) - - - (3) Reclassification to property, plant and equipment (8) - (12) (9) (29) Reclassification of property, plant and equipment 20 - 40 - 60 Capitalized borrowing costs - - - 13 13 Disposals (103) (3) - (3) (109) Depreciation charge (i) (152) - (5) - (157) Currency translation adjustment - - (5) - (5) Transfers 514 25 - (539) - Closing net book amount 77 - At June 30, 2015 Cost 4,766 446 77 - 5,289 Accumulated depreciation (1,814) - - - (1,814) Net book amount 77 - Period ended December 31, 2015 Opening net book amount 2,952 446 77 - 3,475 Assets incorporated by business combination (Note 4) 24,927 1,258 - 2,636 28,821 Currency translation adjustment 9,133 461 1 965 10,560 Additions 102 - 2 - 104 Reclassifications to trading properties - (15) - - (15) Transfers - (95) - 95 - Reclassification of property, plant and equipment 9 - - - 9 Reclassification to property, plant and equipment - - (30) - (30) Disposals (83) (4) (1) - (88) Depreciation charge (i) (88) - (2) - (90) Closing net book amount 47 At December 31, 2015 Cost 38,807 2,051 51 3,696 44,605 Accumulated depreciation (1,855) - (4) - (1,859) Net book amount 47 (i) Depreciation charge of investment property has been charged in “Costs” in the income statements (Note 30). (ii) Includes transfers due to the inauguration of Alto Comahue and Distrito Arcos Shopping Centers. (iii) Arcos del Gourmet, concession status: The National State issued Executive Order 1723/2012 whereby several plots of land located in prior rail yards of Palermo, Liniers and Caballito rail stations ceased to be used for rail purposes, in order to be used for development of integral urbanization projects. Arcos del Gourmet S.A. has filed the relevant administrative remedies (appeal) and has also filed a judicial action requesting that the revocation of such concession be overruled. Furthermore, it has started a so-called “juicio de consignación”, that is an action where the plaintiff deposits with the court sums of money that the defendant refuses to accept. Under this legal action, the company has deposited in due time and form all rental payments under the Contract for Reformulation of the Concession of Rights of Use and Development, which the Company considers to have been improperly revoked. 53 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties (Continued) The following amounts have been recognized in the income statement: December 31, December 31, Leases and services income 1,927 1,491 Direct operating expenses 822 610 Development expenses 5 - Gain from disposal of investment properties 1,022 796 Borrowing costs incurred during the six-month period ended December 31, 2014 of Ps. 9.8, were capitalized at the rate of the IRSA CP’s general borrowings, which amounted to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall, therefore, financial costs have not been capitalized as of December 31, 2015. 54 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Owner occupied farmland Buildings and facilities Others (i) Machinery and equipment Communication networks Total Year ended June 30, 2015 Opening net book amount 2,057 243 82 - - 2,382 Currency translation adjustment (223) (6) (7) - - (236) Additions 153 30 40 - - 223 Reclassifications of investment properties 12 8 9 - - 29 Reclassifications to investment properties (50) (10) - - - (60) Disposals (255) (7) (4) - - (266) Depreciation charge (ii) (54) (19) (22) - - (95) Closing net book amount 98 - - At June 30, 2015 Cost 1,833 560 264 - - 2,657 Accumulated depreciation (193) (321) (166) - - (680) Net book amount 239 98 - - Period ended December 31, 2015 Opening net book amount 1,640 239 98 - - 1,977 Assets incorporated by business combination (Note 4) - 6,665 1,665 1,694 3,710 13,734 Currency translation adjustment 235 2,443 614 621 1,359 5,272 Additions 28 6 13 - - 47 Reclassifications of investment properties 30 - 30 Reclassifications to investment properties - (9) - - - (9) Depreciation charge (ii) (20) (12) (14) - - (46) Closing net book amount As of December 31, 2015 Cost 1,889 9,651 2,518 2,315 5,069 21,442 Accumulated depreciation 24 (319) (142) - - (437) Net book amount (i) Includes furniture and fixtures, machinery and equipment and vehicles. (ii) For the six-month period ended as of December 31, 2015, the depreciation charges of property, plant and equipment were included as follows: Ps. 3 under the line item “General and administrative expenses”, Ps. 1 under the line item “Selling expenses” and Ps. 42 under the line item “Cost” in the income statements. For the fiscal year ended June 30, 2015, depreciation charges were included under the line item “Costs” for an amount of Ps. 88, "General and administrative expenses" for an amount of Ps. 6 and “Selling expenses” for an amount of Ps. 1, in the income statements. 55 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trading properties Changes in the Group’s trading properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Properties under development Undeveloped parcels of land Total At June 30, 2014 7 11 Additions - 1 - 1 Currency translation adjustments - (6) - (6) Reclassifications of investment properties - - 3 3 Disposals (2) - - (2) At June 30, 2015 5 14 Assets incorporated by business combination (Note 4) 110 885 1,442 2,437 Currency translation adjustments 40 355 528 923 Reclassifications of investment properties - 15 - 15 Additions - 1 - 1 Disposals (1) - - (1) At December 31, 2015 The analysis of trading properties is as follows: December 31, June 30, Non-current 1,297 130 Current 2,211 3 Total 56 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Intangible assets Changes in the Group’s intangible assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Rights of use Units to be received (iii) Goodwill Goodwill not yet allocated Licenses Information systems and software Others (i) Total Year ended June 30, 2015 Opening net book amount 39 85 30 - - - 21 175 Currency translation adjustment - - (2) - - - (3) (5) Additions - 6 - 7 13 Disposals - Amortization charge (ii) (1) - (6) (7) Closing net book amount 38 91 28 - - - 19 At June 30, 2015 Cost 41 91 28 - - - 52 212 Accumulated amortization (3) - (33) (36) Net book amount 38 91 28 - - - 19 Period ended December 31, 2015 Opening net book amount 38 91 28 - - - 19 176 Assets incorporated by business combination (Note 4) - - - 1,901 510 635 141 3,187 Currency translation adjustments - - 1 1,857 187 233 54 2,332 Additions - 2 2 Disposals - (1) (1) Amortization charge (ii) (1) - (2) (3) Closing net book amount 37 91 29 At December 31, 2015 Cost 40 91 29 3,758 697 868 236 5,719 Accumulated amortization (3) - (23) (26) Net book amount 37 91 29 (i) Includes computer software and others. (ii) Amortization charges are included in “General and administrative expenses” in the Income statements (Note 30). There are no impairment charges for any of the periods presented. (iii) Correspond to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. 57 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets Changes in the Group’s biological assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: December 31, June 30, Beginning of the year Purchases 2 15 Initial recognition and changes in the fair value of biological assets 574 1,235 Harvest (298) (1,158) Sales (92) (128) Addition from lease agreement - 22 Consume (1) (2) Currency translation adjustment 43 (46) End of the period / year Biological assets as of December 31, 2015 and June 30, 2015 were as follows: Classification December 31, June 30, Non-current Cattle for dairy production Production 42 40 Breeding cattle Production 311 295 Sugarcane fields Production 96 113 Other cattle Production 6 6 Others biological assets Production 6 5 Non-current biological assets Current Cattle for sale Consumable 61 65 Crops fields Consumable 284 54 Other cattle Consumable 1 1 Current biological assets Total biological assets The fair value less estimated point of sale costs of agricultural produce at the point of harvest amount to Ps. 326 and Ps. 1,218 for the period ended December 31, 2015 and for the year ended June 30, 2015, respectively. 58 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) The following tables present the Group’s biological assets measured at fair value as of December 31, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Cattle for dairy production - 42 - 42 Breeding cattle and cattle for sale - 372 - 372 Sugarcane fields - - 96 96 Other cattle - 7 - 7 Others biological assets 6 - - 6 Crops fields 263 - 21 284 Total June 30, 2015 Level 1 Level 2 Level 3 Total Cattle for dairy production - 40 - 40 Breeding cattle and cattle for sale - 360 - 360 Sugarcane fields - - 113 113 Other cattle - 7 - 7 Others biological assets 5 (i) - - 5 Crops fields 14 (i) - 40 54 Total 19 (i) Biological assets that has no significant growth, valued at cost, since it is considered that this value is similar to fair value. The following table presents the changes in Level 3 instruments for the six-month period ended December 31, 2015 and the year ended June 30, 2015: Crops fields with significant biological growth Sugarcane fields At June 30, 2014 Initial recognition and changes in the fair value of biological assets 462 162 Harvest (558) (197) Addition from lease agreement - 22 Currency translation adjustment (1) (17) At June 30, 2015 40 Initial recognition and changes in the fair value of biological assets 72 149 Harvest (93) (179) Currency translation adjustment 2 13 At December 31, 2015 21 96 59 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) When no quoted prices in an active market are available, values are based on recognized valuation methods. The company uses a range of valuation models for the measurement of Level 2 and Level 3 biological assets. The following table presents models and main parameters: Level 2 Description Pricing model Parameters Cattle Comparable market Price per livestock head/kg and per category Level 3 Description Pricing model Pricing method Parameters Range Crops fields Discounted cash flows - Yields – Operating costs –Selling expenses - Future of sale prices Argentina: Yields: 1.5 - 11.2 tn/ha Future of sale prices: 1,971 - 3,677 Ps./ tn Selling expenses: 379 - 625 Ps./tn Operating cost: 1,781 - 3,436 Ps./ha Bolivia: Yields: 4 - 2.20 tn/ha Future of sale prices: 140 - 260 US$/tn Selling expenses: 24.30 US$/tn Operating cost: 85 -150 US$/ha Sugarcane fields Discounted cash flows - Yields – Operating costs –Selling expenses - Future of sale prices Discount rate Brazil: Yields: 80.32 tn/ha Future of sale prices: 76.44 Rs./tn Operating cost: 60.35 Rs./tn Bolivia: Yields: 57 - 104 tn/ha Future of sale prices: 23.65 – 20.71 US$/tn Selling expenses: 4.5 US$/tn Operating cost: 275 - 500 US$/ha Discount rate: 11.26% During the six-month period ended December 31, 2015 and the year ended June 30, 2015 there have been no transfers between the several tiers used in estimating the fair value of the Group’s biological assets, or reclassifications among their respective categories. 60 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) See information on valuation processes used by the entity and on the sensitivity of fair value valuation to changes in material non-observable input data in Note 5.c. to the consolidated financial statements as of June 30, 2015 and 2014. As of December 31, 2015 and June 30, 2015, the better and maximum use of biological assets shall not significantly differ from the current use. Inventories Breakdown of Group’s inventories as of December 31, 2015 and June 30, 2015 were as follows: December 31, 2015 June 30, 2015 Crops 220 270 Materials and inputs 227 154 Seeds and fodders 55 61 Beef 8 19 Hotel supplies 8 7 Good for resale and supplies 2,171 - Manufactured good and spare parts 84 - Telephones and others communication equipment 235 - Total inventories As of December 31, 2015 and June 30, 2015 the cost of inventories recognized as expense amounted to Ps. 331 and Ps. 950, respectively and they have been included in “Costs” in the income statements. 61 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category Determining fair values The fair value hierarchy adopted by the Group is described in Note 5 to the Annual Consolidated Financial Statements. The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of December 31, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Equity securities in public companies 138 - 243 381 - Equity securities in private companies 147 749 - 896 - Bonds 5,989 - - 5,989 - Mutual funds 2,196 - - 2,196 - Term deposits and others - 1,627 1,627 Derivative financial instruments: - Crops futures 18 - - 18 - Crops options 5 - - 5 DIC and Cellcom derivatives - 20 - 20 - Foreign-currency contracts 7 53 - 60 Non-current trade receivables - - 1,621 1,621 Assets held for sale 5,043 - - 5,043 Cash and cash equivalents - Mutual funds 322 - - 322 Total assets December 31, 2015 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Foreign-currency contracts 10 12 - 22 - Crops futures 10 - - 10 Non-convertible notes 74,427 64 - 74,491 Bank loans - 14,330 14,330 Non-recourse loan - - 10,025 10,025 DIC and Cellcom derivatives 141 - - 141 Borrowings: - Other borrowings - 1,759 24 1,783 Total liabilities 62 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Equity securities in public companies 89 - 349 438 - Equity securities in private companies 102 - - 102 - Mutual funds 383 - - 383 - Government bonds and bonds 103 - - 103 Derivative financial instruments: - IDBD Warrants 228 - - 228 - Warrants of Condor - - 7 7 - Crops options 3 - - 3 Cash and cash equivalents: - Mutual funds 112 - - 112 Investment in associates: - IDBD 1,529 - - 1,529 Total Assets - June 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Foreign-currency contracts - 10 - 10 - Crops futures 11 - - 11 - Crops options 9 - - 9 - Commitment to tender offer shares in IDBD - - 501 501 Borrowings - Other borrowings - 26 - 26 Total Liabilities 20 36 63 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) The following table presents the changes in Level 3 instruments for the six-month period ended December 31, 2015: Warrants of Condor Non-current trade receivables Shares of Condor Shares of IDBD Borrowings Commitment to tender offer shares in IDBD Total Total at June 30, 2014 - Currency translation adjustment - (45) (45) Total gain and losses for the year 7 - 138 - - (135) 10 Balance at June 30, 2015 7 - - - Transfer to level 3 - - - 1,529 (26) - 1,503 Incorporation by business combination (Note 4) - 1,187 - (1,050) (7,337) 500 (6,700) Currency translation adjustment - 434 - 85 (2,689) (18) (2,188) Total gain and losses for the period (i) (7) - (106) (564) 3 19 (655) Balance at December 31, 2015 - - - (i) The gain / (loss) is not realized as of December 31, 2015 and is accounted for under “Other financial results” in the income statements (Note 33). Non-recourse loan IDBD uses the valuation of an independent appraiser to determine the value of the non-recourse loan. The valuation model is a binomial tree where the main variable is Adama’s share price. Shares and warrants of Condor Upon initial recognition (January 2012), the consideration paid for the Shares and Warrants of Condor was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair value of these instruments exceeded the transaction price and were determined using a valuation technique that uses inputs not observable in the market. As a result of the use of this technique, the Group has not recognized a gain at the time of initial recognition in the amount of US$ 7.9 million. 64 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) According to Group estimates, all factors being constant, a 10% decline in the price of the underlying assets of Level 3 Preferred Shares and Warrants of Condor (data observable in the market) as of December 31, 2015, would reduce pre-tax income by Ps. 28.6. According to Group estimates, all factors being constant, a 10% decrease in the credit spread (data which is not observable in the market) of preferred shares and warrants of Condor used in the valuation model applied to Level 3 financial instruments as of September 30, 2015, would increase pre-tax income by Ps. 2.6. The rate used as of December 31, 2015 was 14.10%. Investment in IDBD, associate and warrants As described in Note 3 to the annual financial statements, in Note 15 to the financial consolidated statements as of September 30, 2015 and until acquiring control over IDBD, the Group stated its equity interest in IDBD as an associate measured at fair value, invoking the exception under IAS 28 and the warrants to acquire IDBD’s common shares were booked at their quoted prices. Since October 11, 2015, as result of consolidation, the equity interest in IDBD as an associate and the warrants were eliminated following the consolidation to add IDBD’s assets and liabilities on a line-by-line basis. When no quoted prices in an active market are available, fair values (particularly derivatives) are based on recognized valuation methods. The Group uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Range Non-current trade receivables Cash flows Theoretical price Projected discounted income as per discount rate 5.20% Interest-rate swaps Cash flows Theoretical price Interest rate futures and flows of funds - Preferred shares of Condor Binomial tree Theoretical price Underlying asset price (market price) and share price volatility (historical) and market interest rate (Libor curve). Price of underlying assets 1 to 1.5 Share price volatility 55% to 75% Market interest-rate 0.8% to 1% Warrants of Condor Black-Scholes Theoretical price Underlying asset price (market price) and share price volatility (historical) and market interest rate (Libor curve). Price of underlying assets 1 to 1.5 Share price volatility 55% to 75% Market interest-rate 0.8% to 1% Call option for the shares of Arcos Discounted cash flows - Projected income and discount rate. - Foreign-currency contracts Benchmark price Theoretical price ROFEX futures curve - Non-recourse loan Binomial tree Theoretical price Underlying asset price (obtained by the discounted cash flow valuation), capital cost, discounted market interest rate, control premium, underlying asset volatility. Underlying asset price US$ 800MM to US$ 980MM, capital cost 11.9% to 14.5%, discounted market interest rate 7.4% to 12.4%, control premium, 4% to 6%, underlying asset volatility 25% to 35%. 65 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Restricted assets The table below shows the Group's restricted assets as of December 31, 2015 and June 30, 2015: December 31, 2015 June 30, Non-current Mutual funds 39 4 Total non-current 39 4 Current Guarantee deposits 498 607 Total current Total restricted assets Trade and other receivables The table below shows trade and other receivables of the Group as of December 31, 2015 and June 30, 2015: December 31, 2015 June 30, Non-current Trade receivables Trade, leases and services receivable 1,718 62 Trade receivables related to agricultural properties 58 104 Receivables from sale of agricultural products and farmlands leases - 1 Less: allowance for doubtful accounts (2) (2) Non-current trade receivables Other receivables Tax receivables 129 100 Guarantee deposits 20 17 Prepayments 966 11 Loans granted 468 - Others - 18 Non-current other receivables Related parties 170 116 Non-current trade and other receivables 66 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina T rade and other receivables (Continued) December 31, 2015 June 30, Current Trade receivables Trade, leases and services receivable 9,981 948 Receivables from sale of agricultural products and farmlands leases 316 407 Trade receivables related to agricultural properties 124 88 Less: allowance for doubtful accounts (137) (118) Trade receivables current Other receivables Tax receivables 193 95 Prepayments 538 145 Suppliers advances 289 105 Guarantee deposits 47 39 Loans granted 1,016 - Others 391 63 Current other receivables Current trade and other receivables Total trade and other receivables The fair value of current trade and other receivables approximate their respective carrying amounts due to their short-term nature, as the impact of discounting is not considered significant. The fair values are based on discounted cash flows (Level 2 of fair value hierarchy). The evolution of the Group’s provision for impairment of trade receivables were as follows: December 31, June 30, Beginning of the period / year 90 Creation 24 47 Recovery (6) (17) Used during the period / year - (2) Currency translation adjustment 1 2 End of the period / year The creation and release of allowance for doubtful account have been included in “Selling expenses” in the income statements (Note 30). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. 67 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment in financial assets Group’s investment in financial assets as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Non-current Financial assets at fair value through profit or loss Equity securities in public companies 369 421 Equity securities in private companies 835 102 Term deposits and others 429 - Total financial assets at fair value through profit or loss Financial assets at amortized cost Bonds 100 100 Total financial assets at amortized cost Total Investment in financial assets non-current Current Financial assets at fair value through profit or loss Mutual funds 2,196 383 Equity securities in public companies 12 17 Equity securities in private companies 61 - Term deposits and others 1,198 - Bonds 5,989 103 Total financial assets at fair value through profit or loss Financial assets at amortized cost Bonds 11 1 Total financial assets at amortized cost 11 1 Total Investment in financial assets current Total Investment in financial assets 68 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative financial instruments Group’s derivative financial instruments as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Assets Non-current Crops options - 2 Warrants IDBD (Note 4) - 199 Warrant Condor - 7 DIC and Cellcom derivatives 7 - Total non-current 7 Current Foreign-currency contracts 60 - Crops options 5 1 Crops futures 18 - Warrants IDBD (Note 4) - 29 DIC and Cellcom derivatives 13 - Total current 96 30 Total assets Liabilities Non-current Crops options - 2 Foreign-currency contracts - 3 Commitment to tender offer shares in IDBD (Note 4) - 264 DIC and Cellcom derivatives 67 - Total derivative financial instruments non-current 67 Current Crops options - 7 Crops futures 10 11 Foreign-currency contracts 22 7 Commitment to tender offer shares in IDBD (Note 4) - 237 DIC and Cellcom derivatives 74 - Total derivative financial instruments current Total liabilities As of December 31, 2015, the Group has executed foreign exchange rate futures, as part of the exchange rate risk management policy. The gain generated by these futures amounted to Ps. 682 and was booked under the line Gains (losses) from derivatives. 69 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2015 and June 30, 2015: December 31, June 30, Cash at bank and on hand 13,445 437 Term deposits 67 85 Mutual funds 322 112 Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the six-month periods ended as of December 31, 2015 and 2014. December 31, December 31, Loss for the period Adjustments for Income tax expenses 8 270 Depreciation and amortization 138 124 Income from disposal of investment property (1,022) (796) Gain on the revaluation of receivables arising from the sale of farmland (12) (14) Disposal of goodwill 4 - Loss from disposal of property, plant and equipment - 2 Release of investment property and property, plant and equipment - 3 Dividends income (10) (8) Share based payments 22 5 Unrealized Gain / (Loss) on derivative financial instruments (637) 200 Changes in fair value of financial assets 867 (245) Interest expenses, net 548 380 Unrealized initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest 14 (406) Changes in the net realizable value of agricultural produce after harvest (114) 16 Provisions 102 66 Share of profit of associates and joint ventures 403 674 Unrealized foreign exchange loss, net 2,022 246 Income from disposal of subsidiaries and joint ventures (3) (9) Other operating results (6) - Changes in operating assets and liabilities: (Increase) Decrease in biological assets (204) 214 Decrease in inventories 126 68 Decrease in trading properties - 1 Increase in trade and other receivables (304) (107) (Increase) Decrease in derivative financial instruments (12) 21 Increase in trade and other payables 216 179 Decrease in employee benefits (75) (56) Decrease in provisions (3) (4) Net cash (used in) generated from operating activities before income tax paid 70 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transactions occurred for the six-month periods ended as of December 31, 2015 and 2014: December 31, December 31, Reimbursement of expired dividends - 1 Dividends not collected (2) (1) Decrease in borrowings through a decrease in investment in associates and joint ventures - 137 Transfer of trading property to investment property 15 - Tender offer reserve through a decrease in liabilities from derivative financial instruments 186 - Increase in interest in associates through a decrease in assets from derivative financial instruments 366 - Increase in property, plant and equipment through an increase in borrowings 1 1 Increase in other assets through a decrease in investment in associates and joint ventures 4,127 - Increase in trade and other payables through a decrease in liabilities from derivative financial instruments 1,653 - Stock plan granted 6 - Decrease in investment properties through an increase in intangible assets - 2 Increase in restricted assets through a decrease in assets held for sale - 9 Balances incorporated by business combination Investment properties 28,821 Property, plant and equipment 13,734 Intangible assets 1,288 Investments in associates and joint ventures 9,043 Assets held for sale 4,475 Trading properties 2,437 Inventories 1,822 Income tax and minimum presumed income tax credits 91 Trade and other receivables 9,546 Investment in financial assets 6,695 Restricted assets 250 Deferred income tax (3,597) Provisions (1,089) Borrowings (68,174) Derivative financial instruments, net 280 Income tax and minimum presumed income tax liabilities (316) Employee benefits (405) Payroll and social security liabilities (794) Trade and other payables (11,550) Total Non-controlling interests (2,235) Goodwill not yet allocated 1,901 Total assets incorporated by business combination Cash incorporated by business combination, net of cash and cash equivalents 71 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other payables Group’s trade and other payables as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Non-current Trade payables Admission rights 161 146 Trade payables 525 64 Leases and services payments received in advance - 6 Total non-current trade payables Other payables Payment plan for payable taxes - 24 Deferred incomes 10 7 Tax payables 8 7 Others 146 10 Total non-current other payables 48 Total non-current trade and other payables Current Trade payables Trade payables 9,627 369 Accrued invoices 2,775 223 Admission rights 152 143 Leases and services payments received in advance 2,996 226 Total current trade payables Other payables Deferred income 6 24 Tax payables 490 167 Dividends payable to non-controlling shareholders 10 124 Other liabilities with non-controlling shareholders 1,653 - Others 815 31 Total current other payables Total current trade and other payables Total trade and other payables The fair values of current trade and other payables approximate their respective carrying amounts due to their short-term nature, as the impact of discounting is considered as not significant. Fair values are based on discounted cash flows (Level 2 of fair value hierarchy). 72 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Payroll and social security liabilities Group’s Salaries and social security liabilities as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Non-current Defined benefit commitment - - Provision for vacations and bonuses 2 2 Social security payable 3 2 Others 2 1 Non-current employee benefits 7 5 Current Provision for vacations and bonuses 1,219 184 Social security payable 42 39 Salaries payable 2 - Others 3 7 Current employee benefits Total Employee benefits Provisions The Group is subject to claims, lawsuits and other legal proceedings in the ordinary course of business, including claims from clients where a third party seeks reimbursement or damages. The Group’s liability under such claims, lawsuits and legal proceedings cannot be estimated with certainty. From time to time, the status of each major issue is evaluated and its potential financial exposure is assessed. If the potential loss involved in the claim or proceeding is deemed probable and the amount may be reasonably estimated, a liability is recorded. The Group estimates the amount of such liability based on the available information and in accordance with the provisions of the IFRS. If additional information becomes available, the Group will make an evaluation of claims, lawsuits and other outstanding proceeding, and will revise its estimates. 73 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Provisions (Continued) The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Legal claims Investments in associates and joint ventures (ii) Sited dismantling and remediation (iii) Onerous contracts (iv) Guarantees and other provisions Total At June 30, 2015 79 - - - Currency translation adjustment 78 171 17 268 40 574 Assets incorporated by business combination 201 - 47 733 108 1,089 Additions (i) 16 83 - - - 99 Used during the period (10) (18) - - - (28) Contributions - (14) - - - (14) At December 31, 2015 64 (i) Additions are included in “Other operating results, net”. (ii) Corresponds to equity interests in associates with negative equity, mainly New Lipstick. Additions and recoveries are included in "Share of profit / (loss) of associates and joint ventures". (iii) The Group’s companies are required to recognize certain costs related to dismantling assets and remediating sites here such assets are located. The calculation of expenses are based on the dismantling value for the current year, taking into consideration the best estimate of future changes in prices, inflation, etc. and such costs are capitalized at a risk-free interest rate. Volume projections for retired or built assets are restated based on expected changes from technological rulings and requirements. (iv) Provisions for other contractual liabilities include a series of liabilities resulting from a contractual liability or laws, regarding which there is a high degree of certainty as to the terms and the necessary amounts to discharge such liability. 74 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Provisions (Continued) The analysis of total provisions is as follows: December 31, June 30, Non-current 1,439 387 Current 723 55 Total The amount of the provision for the Operations Center in Israel related to legal claims stands at $ 275 millions. Additionally, there are other processes and actions (collective and/or individual) that are at a preliminary stage or where the amount of the claim is not specified. Therefore, it is not possible to reasonably estimate i) the probabilities of success, or ii) the potential losses, all of which depends on the progress of the respective judicial proceedings. The main claims involving the Operations Center in Israel include the following: Claims against Cellcom and its subsidiaries Most legal proceedings involve consumer claims and actions derived from these claims and petitions have been filed requesting that they be admitted as class actions. Claims against Shufersal and its subsidiaries Most legal actions pertain to consumer claims and petitions requesting that such claims be admitted as class actions. There are also individual legal actions brought and employees, subcontractors and suppliers. Borrowings Group’s borrowings as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Non-current Non-convertible notes 66,250 5,426 Bank loans and others 9,313 407 Non-recourse loan 10,025 - Non-current borrowings 75 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) December 31, June 30, Current Non-convertible notes 9,801 636 Bank loans and others 6,898 526 Bank overdrafts 1,216 1,291 Other borrowings 24 24 Current borrowings Total borrowings See Note 25 to the Annual Financial Statements for the description of borrowings of the urban properties and investment business from the operations center in Argentina and agricultural business. IDBD has certain restrictions and financial covenants in connection with its financial debt, included in its debentures, loans from banks and financial institutions. As of September 30, 2015 IDBD reported that the application of the “Liquidity Covenant” and the “Economic Equity Covenant” (as they were described below) is currently suspended. Note that, it was agreed between IDBD and the relevant lending corporations that the parties would work to formulate an arrangement, to replace or amend the current financial covenant by March 31, 2016. If such arrangement has not been reached, then with respect to the results for IDBD´s first quarter of 2016 and thereafter, the previous financial covenants will re-apply. In the event that these covenants will re-apply, IDBD estimates that it will not be able to meet the thresholds which were determined in the past with respect to the Liquidity Covenant and the Economic Equity Covenant with respect to IDBD´s results for the first quarter of 2016. Particularly, if the previous financial covenants will re-apply, IDBD estimates it will not be able to fulfill the covenant which stipulates that the balance of cash and marketable securities will not fall below the scope of forecasted current maturities for the two quarters subsequent to the reporting quarter (the “Liquidity Covenant”). Regarding the Economic Equity Covenant, it is noted that the economic equity as of September 30, 2015, amounted to a positive balance of NIS 199 million, significantly lower than the thresholds which were determined in the past. In addition, in view of and due to the decrease in Mr. Ben Moshe’s holding rate in IDBD, beginning from February 2015 and thereafter, it should be noted that the lending corporations may claim that they have a right to demand immediate repayment in respect to IDBD and DIC loans due to the changes in IDBD's control structure. IDBD is continuing to work towards reaching understandings with the relevant lending corporations for the purpose of establishing the calculated financial covenants which were set forth in the provisions of its loan agreements as well as establishing a new control covenant (in connection to the mentioned above) and additional contractual issues in the loan agreements. 76 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) The breakdown of the borrowings of Operations Centers by Company as of December 31, 2015 was as follows: Debt Cresud (1) BrasilAgro (1) IRSA (2) IRSA CP (2) IDBD (3) DIC (3) Shufersal (3) Cellcom (3) PBC (3) Others Total Non-convertible notes 3,270 - 3,854 1,885 6,033 11,435 11,010 13,846 24,718 - 76,051 Bank loans 329 297 19 154 2,167 1,228 17 - 10,272 1,728 16,211 Bank overdrafts 374 - 586 68 - 188 1,216 Non-recourse loans - 10,025 - 10,025 Other borrowings and debts - 24 24 Total debt Correspond to agricultural business. Correspond to urban properties and investment business of the operations center in Argentina. Correspond to urban properties and investment business of the operations center in Israel. 77 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Company Secure / Unsecure Series Currency Rate Adjustment factor Payment date of principal Effective interest rate % Capital nominal value in million Issue currency Value as of December 31, Non-convertible notes Cresud Unsecure XIV US$ Fixed N/A 2018 1.50% 64 417 Cresud Unsecure XVI US$ Fixed N/A 2018 1.50% 218 1,440 Cresud Unsecure XVII Ps. Floating N/A 2016 Badlar + 250 bps 171 173 Cresud Unsecure XVII US$ Fixed N/A 2019 4.00% 68 444 Cresud Unsecure XIX Ps. Fixed N/A 2016 27.50% 187 186 Cresud Unsecure XX US$ Fixed N/A 2019 2.50% 36 126 Cresud Unsecure XXI Ps. Floating N/A 2017 Badlar + 375 bp 384 196 Cresud Unsecure XXII US$ Fixed N/A 2019 4.00% 44 288 IRSA Unsecure I US$ Fixed N/A 2017 8.50% 298 2,023 IRSA Unsecure I Ps. Floating N/A 2015 Badlar + 395 bp 209 - IRSA Unsecure II Ps. Floating N/A 2017 Badlar +450 11 11 IRSA Unsecure II US$ Fixed N/A 2020 11.50% 279 1,822 IRSA Unsecure I US$ Fixed N/A 2017 7.875% 229 1,491 IRSA Unsecure I Ps. Fixed / Floating N/A 2017 Badlar +400 815 392 IDBD Unsecure G NIS Fixed CPI 2016 – 2018 4.50% 2,130 2,877 IDBD Unsecure I NIS Fixed CPI 2020 – 2025 4.95% 881 2,273 IDBD Unsecure J NIS Fixed N/A 2015 – 2018 6.60% 721 883 DIC Unsecure D NIS Fixed CPI 2012 – 2016 5.00% 2,263 439 DIC Unsecure F NIS Fixed CPI 2017 – 2025 4.95% 2,958 8,293 DIC Unsecure G NIS Fixed N/A 2012 – 2016 6.35% 39 56 DIC Unsecure H NIS Fixed CPI 2014 – 2019 4.45% 187 453 DIC Unsecure I NIS Fixed N/A 2010 – 2018 6.70% 1,482 2,194 Shufersal Unsecure B NIS Fixed CPI 2015 – 2019 5.20% 1,706 6,167 Shufersal Unsecure C NIS Fixed N/A 2010 – 2017 5.45% 858 813 Shufersal Unsecure D NIS Fixed CPI 2014 – 2029 2.99% 472 1,483 Shufersal Unsecure E NIS Fixed N/A 2014 – 2029 5.09% 448 1,493 Shufersal Unsecure F NIS Fixed CPI 2020 – 2028 4.30% 317 1,054 Cellcom Unsecure B NIS Fixed CPI 2013 – 2017 5.30% 925 1,582 Cellcom Unsecure D NIS Fixed CPI 2013 – 2017 5.19% 2,423 2,489 Cellcom Unsecure E NIS Fixed N/A 2012 – 2017 6.25% 1,799 1,188 Cellcom Unsecure F NIS Fixed CPI 2017 – 2020 4.60% 715 2,680 Cellcom Unsecure G NIS Fixed N/A 2017 – 2019 6.99% 285 1,081 Cellcom Unsecure H NIS Fixed CPI 2018 – 2024 1.98% 950 2,983 Cellcom Unsecure I NIS Fixed N/A 2018 – 2025 4.14% 558 1,843 PBC Unsecure C NIS Fixed CPI 2009 – 2017 5% 2,069 3,581 PBC Unsecure D NIS Fixed CPI 2020 – 2025 4.95% 1,114 4,934 PBC Unsecure F NIS Fixed CPI 2015 – 2023 4.95% 955 3,599 PBC Unsecure G NIS Fixed N/A 2015 – 2025 7.05% 632 2,481 PBC Unsecure Gav-Yam Series E NIS Fixed CPI 2014 – 2018 4.55% 707 1,804 PBC Unsecure Gav-Yam Series F NIS Fixed CPI 2021 – 2026 4.75% 1,226 5,790 PBC Unsecure Gav-Yam Series G NIS Fixed N/A 2013 – 2017 6.41% 537 1,171 PBC Unsecure Ispro Series B NIS Fixed CPI 2007 – 2021 5.40% 581 1,358 Subtotal Non-convertible notes 78 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Company Secure / Unsecure Series Currency Rate Adjustment factor Payment date of principal Effective interest rate % Capital nominal value in million Issue currency Value as of December 31, Bank loans Cresud Unsecure - US$ Floating N/A 2022 Libor + 300 BPS or 6% (the higher) 30 184 Cresud Unsecure - Ps. Fixed N/A 2016 15.01% 38 128 Cresud Unsecure - Ps. Floating TEPF 2017 Rate Survey PF 30-59 days 40 14 Cresud Secure - US$ Fixed N/A 2020 10.75% - 7.14% to 14.5% 6 1 BrasilAgro Secure - Rs. Floating TJLP - TJLP + 3.00 to 4.40 - 6 BrasilAgro Secure - Rs. Floating TJLP - TJLP + 3.45 to 4.45 SELIC + 3.45 - 194 BrasilAgro Secure - Rs. Floating N/A - 7.51 to 15.12 - 8 BrasilAgro Secure - Rs. Floating TJLP - TJLP 5,50 to 8,70 - 2 BrasilAgro Unsecure - Rs. Fixed N/A - 6.92% - 18 BrasilAgro Secure - Rs. Floating N/A - 100 do CID - 70 DONELDON Secure - Bol. Fixed N/A - 6% annual - 7 FyO Unsecure - Ps. Fixed / Floating N/A - - - 8 IRSA Unsecure - Ps. Fixed N/A 2016 15.25% 76 25 IRSA Unsecure - Ps. Fixed N/A 2016 Badlar + 300 bp 14 5 IRSA Unsecure - Ps. Fixed N/A 2018 23% 106 108 IRSA Unsecure - Ps. Fixed N/A 15.25% 14 7 IRSA Unsecure - Ps. Fixed / Floating N/A - - - 40 IRSA Secure - US$ Fixed N/A - 3.50% - 103 IRSA Secure - US$ Fixed N/A - 10.75 – 7.14% to 14.5% - 4 IDBD Unsecure (1) - NIS Floating Prime interest rate 2015 – 2018 Prime + 1.3% 415 1,165 IDBD Unsecure (1) - NIS Floating Prime interest rate 2015 – 2019 Prime + 1% 200 259 IDBD Unsecure - NIS Floating Prime interest rate 2015 – 2020 Prime + 0.65% 100 186 IDBD Secure (2) - NIS Fixed CPI 2015 – 2018 6.90% 150 557 DIC Unsecure - NIS Fixed N/A 2015 – 2017 5.39% 250 202 DIC Unsecure - NIS Floating Prime interest rate 2015 – 2018 2.12% 223 417 DIC Unsecure - NIS Fixed N/A 2015 – 2018 5.90% 250 314 DIC Unsecure - NIS Fixed Prime interest rate 2015 – 2018 2.20% 250 295 Shufersal Secure - NIS Fixed CPI 2015 – 2017 4.95% 2 4 Shufersal Secure - NIS Fixed CPI 2015 – 2017 4.95% 1 3 Shufersal Secure - NIS Fixed CPI 2015 – 2017 4.75% 1 2 Shufersal Secure - NIS Fixed CPI 2015 – 2017 4.40% 1 2 Shufersal Secure - NIS Fixed CPI 2015 – 2017 3.25% 3 6 PBC Secure - NIS Fixed N/A 2015 – 2020 3.60% 24 75 PBC Secure - NIS Fixed CPI 2015 – 2020 4.30% 2,004 4,830 PBC Secure - US$ Fixed N/A 2015 – 2020 5.00% 1,569 5,367 Bartan Unsecure - NIS Floating Prime interest rate 2015 – 2022 2.80% 12 17 Bartan Unsecure - NIS Floating Prime interest rate 2015 – 2022 3% 7 17 IDB Tourism Secure - US$ Floating Labor interest rate 5.66% 207 727 IDB Tourism Secure - US$ Floating Labor interest rate 2015 – 2018 5.21% 5 17 IDB Tourism Secure - NIS Floating Prime interest rate 2015 – 2018 4.70% 9 27 IDBG Secure - US$ Floating Labor interest rate 2015 - 2015 Libor + 5% 212 596 IDBG Unsecure - US$ Fixed N/A N/A 12% - 5% 17 194 Subtotal Bank loans Other borrowings 24 Bank overdrafts Non-recourse loans Total They pertain to a bank loan in the amount of NIS 750 million, where repayment of principal had been deferred for three years starting March 2014 until March 2018. In May 2012, IDBD was granted a secured loan in the amount of NIS 150 million by the financial institutions of Menorah Group. Principal is repayable in two installments of NIS 50 million and NIS 50 million in 2017 and 2018, respectively. As part of the loan, IDBD granted the lender any stock call option on the shares it held in DIC, representing approximately 1.7% of the share capital issued by this company. These stock options may be exercised until May 2016. The loan was secured by shares of DIC, Clal Industries Ltd. and Clal. Without preset maturities. 79 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Taxation The details of the provision for the Group’s income tax are as follows: December 31, December 31, Current income tax (174) (618) Deferred income tax 167 351 Minimum Presumed Income Tax (1) (3) Income tax expense The gross movement on the deferred income tax account was as follows: December 31, June 30, Beginning of the period / year Currency translation adjustment (1,295) (31) Incorporation for business combination (see Note 4) (3,597) - Reserve for changes in non-controlling interest (52) (50) Reclassification to assets held for sale - (33) Use of tax loss carryforwards (6) (157) Charged / (Credited) to the income 167 389 End of the period / year The Group did not recognize deferred income tax assets of Ps. 49.2 and Ps. 43.3 as of December 31, 2015 and June 30, 2015, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. 80 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Taxation (Continued) The tax on the Group’s profit before tax differs from the theoretical amount that would arise using the weighted average tax rate applicable to profits of the consolidated entities as follows: December 31, December 31, Tax calculated at the tax rates applicable to profits in the respective countries 443 5 Permanent differences: Share of loss of associates and joint ventures (414) (322) Unrecognized tax losses (8) (4) Others (29) 51 Income tax Entities in Argentina are subject to the MPIT. Pursuant to this tax regime, an entity is required to pay the greater of the income tax or the MPIT. Tax is calculated on an individual entity basis at the statutory asset tax rate of 1% and is based upon the taxable assets of each company as of the end of the year, as defined by Argentine law. Any excess of the MPIT over the income tax may be carried forward and recognized as a tax credit against future income taxes payable over a 10-year period. The Company does not set up an allowance for MPIT and is considering filing a declaratory action under the terms of section 322 of the Civil and Commercial Procedural Code against the AFIP seeking certainty as to the application of the MPIT for the fiscal year 2014, 2015 and advance payments from 7 through 11 corresponding to fiscal year 2014, in relation to the decision by the Argentine Supreme Court in the case “Hermitage” on September 15, 2010 and “Perfil” on February 11, 2014. In such judicial precedents, the Court had declared such tax to be unconstitutional given that, under certain circumstances, it proves to be unreasonable and inconsistent with the ability-to-pay principle. 81 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ Equity The breakdown and explanation of shareholders’ equity has not changed from June 30, 2015, and should therefore be read in Note 30 to the Annual Financial Statements. Group’s other reserves at December 31, 2015 and 2014 were as follows: Cost of treasury stock Changes in non-controlling interest Cumulative translation adjustment Equity-settled compensation Reserve for future dividends Tender offer reserve to non-controlling shareholders Reserve for the acquisition of securities issued by the Company Total other reserves Balance as of June 30, 2015 54 82 - - 32 Other comprehensive income for the period - - 437 - 437 Total comprehensive income for the period - Reserve for future dividends - Shareholders' meeting held 11.26.15 - 31 - - 31 Equity-settled compensation - - - 8 - - - 8 Tender offer to non-controlling shareholders - (121) (121) Equity incentive plan granted - - - (4) - - - (4) Changes in non-controlling interest - 63 - 63 Cumulative translation adjustment for interest held before business combination - - (92) - (92) Balance as of December 31, 2015 86 31 32 Cost of treasury stock Changes in non-controlling interest Cumulative translation adjustment Equity-settled compensation Reserve for new developments Reserve for the acquisition of securities issued by the Company Total other reserves Balances as of June 30, 2014 70 17 Other comprehensive loss for the period - - (184) - - - (184) Total comprehensive loss for the period - Appropriation of retained earnings resolved by Shareholders’ Meeting held on November 17, 2014: - Share Distribution 55 - (55) - Loss absorption: - Reserve for repurchase of shares - (113) (113) - Reserve for new developments - (17) - (17) Equity-settled compensation - - - 6 - - 6 Cost of treasury stock (32) - (32) Changes in non-controlling interest - (16) - (16) Balance as of December 31, 2014 76 - 32 Dividends During the six-month period ended as of December 31, 2015, there were no distributions of dividends. 82 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues December 31, 2015 December 31, 2014 Urban properties and investments Agricultural business Total Urban properties and investments Agricultural business Total Trading properties 1 - 1 6 - 6 Crops - 451 451 - 497 497 Cattle - 70 70 - 40 40 Dairy - 31 31 - 35 35 Sugarcane - 169 169 - 151 151 Supplies - 42 42 - 413 413 Beef - 408 408 - 40 40 Sales income 1 6 Base rent 731 - 731 602 2 604 Contingent rent 357 - 357 256 - 256 Admission rights 93 - 93 71 - 71 Parking fees 75 - 75 53 - 53 Commissions 33 1 34 21 2 23 Consignment revenues - 22 22 - 3 3 Property management fees 21 - 21 16 - 16 Expenses and Collective Promotion Funds 594 - 594 439 - 439 Flattening of tiered lease payments 11 - 11 16 - 16 Leases and agricultural services - 9 9 - 11 11 Advertising and brokerage fees - 21 21 - 18 18 Others 3 4 7 4 5 9 Leases and services income 57 41 Hotel operations 244 - 244 213 - 213 Other revenues - - Total Group revenues 83 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Costs December 31, 2015 December 31, 2014 Urban properties and investments Agricultural business Total Urban properties and investments Agricultural business Total Cost of leases and services - 5 5 - 7 7 Other operative costs - 3 3 - 9 9 Cost of property operations - 8 8 - 16 16 Crops - 672 672 - 915 915 Cattle - 149 149 - 142 142 Dairy - 63 63 - 65 65 Sugarcane - 260 260 - 246 246 Supplies - 36 36 - 33 33 Beef - 334 334 - 307 307 Leases and agricultural services - 2 2 - 4 4 Consignment costs - 3 3 - 1 1 Commissions - 4 4 - 6 6 Brokerage operations - 22 22 - 18 18 Others - 3 3 - 2 2 Cost of agricultural sales and services - - Cost of sale of trading properties 7 - 7 7 - 7 Cost from hotel operations 171 - 171 137 - 137 Cost of leases and services 797 - 797 591 - 591 Total Group costs 84 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature For the six-month period ended as of December 31, 2015: Group costs Cost of property operations Cost of agricultural sales and services Cost of agriculture production Cost of sale of trading properties Cost from Consumer Financing Cost from hotel operations Other operative costs General and administrative expenses Selling expenses Total Leases, services charges and vacant property costs 15 2 - 1 - - - 4 1 23 Depreciation and amortization 98 18 7 - - 6 2 6 1 138 Allowance for doubtful accounts - 18 18 Advertising, publicity and other selling expenses 169 - 22 191 Taxes, rates and contributions 61 1 5 1 - - - 12 92 172 Maintenance and repairs 200 6 10 4 - 23 - 24 1 268 Fees and payments for services 3 78 2 - - 6 - 94 8 191 Director´s fees - 88 - 88 Payroll and social security expenses (Note 31) 245 63 41 - - 103 2 146 28 628 Cost of sale of properties - - - 1 - 1 Food, beverage and other lodging expenses - 21 - - - 21 Changes in biological assets and agricultural produce - 815 - 815 Supplies and labor - 15 460 - 1 476 Freights - 1 7 - 66 74 Commissions and expenses - 4 - 3 2 9 Conditioning and clearance - 14 14 Travel and library expenses - 6 6 - 2 - 14 Export expenses - 25 25 Others 6 5 - - - 12 - 20 5 48 Total expenses by nature 7 - 4 85 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the six-month period ended as of December 31, 2014: Group costs Cost of leases and services Cost of agricultural sales and services Cost of agriculture production Cost of sale of trading properties Cost from hotel operations Other operative costs General and administrative expenses Selling expenses Total Leases, services charges and vacant property costs 7 1 - 5 1 14 Depreciation and amortization 79 26 5 - 6 1 6 1 124 Allowance for doubtful accounts - 7 7 Advertising, publicity and other selling expenses 110 - - - 3 - - 25 138 Taxes, rates and contributions 48 1 5 3 - - 7 82 146 Maintenance and repairs 152 6 11 3 17 1 16 1 207 Fees and payments for services 4 76 2 - 1 - 48 4 135 Director´s fees - 58 - 58 Payroll and social security expenses (Note 31) 178 58 29 - 78 1 110 20 474 Cost of sale of properties - - - 1 - 1 Food, beverage and other lodging expenses - 32 - 4 2 38 Changes in biological assets and agricultural produce - 550 - 550 Supplies and labor - 337 610 - 1 948 Freights - 2 9 - 67 78 Commissions and expenses - 4 - 7 3 14 Conditioning and clearance - 12 12 Others 13 13 7 - - 14 1 48 Total expenses by nature 7 3 86 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs December 31, December 31, Salaries, bonuses and social security costs 565 438 Equity settled compensation 22 5 Others 41 31 Other operating results, net December 31, December 31, Gain from commodity derivative financial instruments 45 10 Gain from disposal of interest in associates 3 9 Reversal of currency translation adjustment (ii) 147 188 Consulting fee 1 5 Contingencies (i) (9) (24) Donations (19) (8) Expenses related to transfers of investment properties to subsidiaries - (119) Others (2) (13) Total other operating results, net 48 (i) Including costs and legal expenses. (ii) Pertains to the reversal of the currency translation adjustment generated in IDBD and Rigby following the partial repayment of principal of the company (Note 4). 87 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial results, net December 31, December 31, Finance income: - Interest income 70 43 - Foreign exchange gains 397 53 - Dividends income 10 8 Finance income Finance costs: - Interest expense (618) (433) - Foreign exchange losses (2,538) (320) - Other financial costs (94) (70) Finance costs Less finance costs capitalized - 10 Total financial costs Other finance results: -Fair value (Loss) / Gains of financial assets and liabilities at fair value through profit or loss (867) 245 - Gain / (Loss) from derivative financial instruments (except commodities ) 682 (240) -Gain on the revaluation of receivables arising from the sale of farmland 12 14 Total other finance results 19 Total financial results, net Employee benefits The benefits granted by the Company and in the Operations Center in Argentina of the urban properties and investments business have not experienced changes and are described under Notes 26 and 27 to the consolidated financial statements ended June 30, 2015. a) BrasilAgro Stock Option Plan For the six-month period ended December 31, 2015, the Group had no charges related to related to the awards granted under the BrasilAgro Stock Option Plan, while for the six-month period ended December 31, 2014, the charge incurred was Ps. 0.3. 88 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee benefits (Continued) Movements in the number of equity-settled options outstanding and their related weighted average exercise prices under the BrasilAgro Stock Option Plan are as follows: December 31, 2015 First tranche Second tranche Third tranche Option’s Exercise price Options Option’s Exercise price Options Option’s Exercise price Options At the beginning Ps. 8.97 224 Ps. 8.25 206 Ps. 8.52 206 Granted - Forfeited - Exercised - (224) - Expired - At the end - - Ps. 8.25 206 Ps. 8.52 206 June 30, 2015 First tranche Second tranche Third tranche Option’s Exercise price Options Option’s Exercise price Options Option’s Exercise price Options At the beginning Ps. 8.97 302 Ps. 8.25 261 Ps. 8.52 261 Granted - Cancelled - Exercised - Expired - (68) - (55) - (55) At the end Ps. 8.97 234 Ps. 8.25 206 Ps. 8.52 206 b) Employee benefits from IDBD Due to the business combination described in Note 4, the Group has included the benefits granted in the Operations Center in Israel. Benefits to hired employees include post-employment benefits, retirement benefits, share-based plans and other short and long term benefits. The Group’s liabilities in relation to severance pay and/or retirement benefits of Israeli employees are calculated in accordance with Israeli laws. December 31, The total amount of Employee benefits are included in the following lines of the statements of financial position: Payroll and social security liabilities (549) Employee benefits non-current 89 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee benefits (Continued) Increase in minimum salaries in Israel. Effect on employees-benefit plans Shufersal. In January 2016, an amendment was approved to Minimum Salary Law. According to Shufersal estimates, the increase in the minimum salary may have an adverse effect on the business performance and lead to an increase in charges to income related to benefit plans. Related parties transactions During the normal course of business, the Group conducts transactions with different entities or individuals related to it. As mentioned in Note 4, on October 11, 2015, the Group took over IDBD. Before takeover, the Group had entered into certain transactions with IDBD as associate, mainly related to the subscription of warrants and/or capital contributions, but had not conducted commercial transactions. As of these financial statements, the Group conducted transactions with related parties included in their two lines of business: (i) agricultural business, (ii) urban properties and investments business. In addition, this last segment is reported divided from the geographic point of view in two Operations Centers to manage its global interests: Argentina e Israel, there being no significant transactions with related parties involving both Operations Centers. In addition, as indicated under Note 2, the Group decided to consolidate income derived from its operations center in Israel with a three month lag, hence, operating results of IDBD for the period extending from October 11, 2015 (acquisition date) through December 31, 2015 were not included in the interim statement of income for the six-month period ended December 31, 2015. Therefore, the information pertaining to income with related parties of the operations center in Israel from the acquisition date through December 31, 2015 has not been included. 90 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) Below are the most significant transactions conducted with related parties in agricultural business and the urban properties and investment business of the operations center in Argentina, their balances as of December 31, 2015 and June 30, 2015 and the corresponding income for each of the reporting periods in these financial statements: 1. Purchase-Sale of goods and/or services hiring: In the normal course of its business and with the aim of make resources more efficient, the Group, or its related parties, purchases supplies and materials, and/or hires services on behalf of a company which later sells and/or recovers for companies of the Group or other related parties, based upon their actual utilization. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 29 and Ps. 13, respectively, with its associates, joint ventures and other related parties, related to sales of advertising seconds to third parties, sales of inputs and materials, and reimbursement of expenses for acquired and/or lent services, among others. These operations do not entail profits to the company recovering expenses, for the same are carried out as per the cost value of the goods or services acquired. 2. Corporate Service Agreement On June 30, 2004, a Master Agreement for the Exchange of Corporate Services (“Frame Agreement") was entered into between Cresud, IRSA and IRSA CP renewable automatically every 24 months for equal periods unless it is terminated by any of the parties upon prior notice. In view that the operating areas of IRSA and Cresud share certain characteristics of affinity, the aim of the Frame Agreement is reducing their incidence on the operating results, building on and enhancing the individual efficiencies of each of the companies in the different areas that form part of operating management. 3. Legal services: The Group hires legal services from Estudio Zang, Bergel & Viñes, Our Vice-president, Saúl Zang, and our alternate directors, Juan M. Quintana, Salvador D. Bergel, and D. Pablo Vergara del Carril are members of that law firm. As of December 31, 2015 and June 30, 2015, the Group maintains net payable balances in the amount of Ps. 0.7 and Ps. 0.8, respectively, with the Estudio Zang, Bergel & Viñes. For the six month period ended December 31, 2015 and 2014, the Group recorded legal services expenses in the amounts of Ps. 4 and Ps. 2.4, respectively. 91 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) 4. Property leases and/or rights of use In the course of its normal operations, the Group normally leases diverse spaces in its Shopping Centers (stores, stands, storage rooms or advertising spaces) to its associates Tarshop and BHSA, and to a lesser extent to other related parties. Lease agreements entered into with associates included similar provisions to those included in agreements with third parties. Additionally, the Group assigned under a free-use contract certain spaces in some of its shopping centers to Fundación Museo de los Niños, a non-profit organization, to establish the “Museo de los Niños, Abasto” and “Museo de los Niños, Rosario”, to interactive learning centers for children and adults. The Group rents the offices of Eduardo S. Elsztain, property of Isaac Elsztain e Hijos S.C.A. (a company controlled by certain relatives of Eduardo S. Elsztain) and Hamonet S.A. (a company controlled by Fernando A. Elsztain, director of the Group and cousin of Eduardo S. Elsztain), under renewable operating lease contracts in normal terms and conditions due in 2017. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net payable balances in the amount of Ps. 0.7 and Ps. 0.03, respectively, with its related parties. The Group recognized income from leases and services provided of Ps. 8 and Ps. 5, for the six-month periods ended December 31, 2015 and 2014, respectively. 5. Compensation of Directors and Top Management The remuneration of Directors for each fiscal year is based on the provisions established by the Law N° 19,550, taking into consideration whether such directors perform technical-administrative functions and depending upon the results recorded by the Company during the fiscal year. Once such amounts are determined, they should be approved by the Shareholders’ Meeting. The members of the Top Management are appointed and removed by the Board of Directors, and perform functions in accordance with the instructions delivered by the Board itself. The remuneration earned by Top Management for their functions consists of an amount that is fixed taking into account the manager's backgrounds, capacity and experience, plus an annual bonus based on their individual performance and the Group's results. Members of the Top management participate in defined contribution and share-based incentive plans that are described in Note 34. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net payable balances in the amount of Ps. 25 and Ps. 12, respectively, with Directors and Top Management members. The Group incurred a charge from remuneration to Board of Directors and Top Management of Ps. 83 and Ps. 54 for the six-month periods ended December 31, 2015 and 2014, respectively. 92 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) 6. Financial operations In the normal course of its activities, the Group enters into diverse loan agreements or credit facilities with related parties. These loans generally accrue interest at market rates and are cancelable wholly or partially prior to the due date, either in cash and/or through capitalization (conversion into shares), and/or by way of offsetting arrangements involving debit and credit balances existing between the parties. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 1,208 and Ps. 97, respectively, with related parties. The most significant are the following: a loan granted to IFISA for an amount of US$ 40, with maturity on October 8, 2016. Its balance as of December 31, 2015 was Ps. 525. For the six-month periods ended December 31, 2015 and 2014, the Group recognized Ps. 85 and Ps. 19.5, respectively, from which Ps. 3 correspond to the borrowing to IFISA. In February 2015, the Group, through Dolphin sold 71.39 million IDBD shares to IFISA, at the closing price of NIS 1.39 per share, making a total of NIS 99.23 million, equal to US$ 25.65 million at the exchange rate prevailing on the transaction date. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 290 and Ps. 199, respectively. In June 2015, the Group subscribed Convertible Notes, issued by BACS for a nominal value of 100,000,000, which are convertible into common stock. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 100.5 and Ps. 110.9, respectively. For the six-month period ended as of December 31, 2015, the Group recognized a gain in the amount of Ps. 10.4. The Company entered into a securities loan agreement with IFISA which granted 3,334,517 Global Depositary Shares of IRSA as of December 31, 2015. This loan does not imply the transfer of any politic nor economic right corresponding to the values, which are held by Cresud. Regarding voting rights, the parties agreed that the Company will grant a power of attorney to IFISA with the respective voting instructions. In respect to dividends, IFISA will transfer the funds to Cresud. The loan accrues interest at an annual rate equivalent to 3 month LIBOR, plus 50 basis points, and is due on June 25, 2016. 93 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) 7. Donations Fundación IRSA is a non-profit institution that seeks to support and generate initiatives concerning education, the promotion of corporate social responsibility and the entrepreneurial spirit of the youth. It carries out corporate volunteering programs and fosters donations by the Group’s employees. The main members of Fundación IRSA's Board of Directors are: Eduardo S. Elsztain (Chairman); Saul Zang (Vice Chairman I), Alejandro Elsztain (Vice Chairman II) and Mariana C. de Elsztain (secretary). It funds its activities with the donations made by the Group. Moreover, in the course of its normal operations, the Group the Group grants donations to other foundations and institutions related to the Group through high-rank personnel. The Group incurred a charge, related to other donations, of Ps. 3 and Ps. 2 for the six-month periods ended December 31, 2015 and 2014, respectively. 8. Administration fees The Group provides management services to Group’s companies and other related parties. Furthermore, Brasilagro provides agricultural advisory services to Cresca S.A. ("Cresca"), joint venture between Brasilagro and Carlos Casado S.A. ("Casado"), with agricultural activities in Paraguay, under a 10-year agreement, automatically renewal for two additional 10-year periods, and receives management fees as follows by way of consideration. Cresca must paid to the Group: (a) (i) an amount equal to 12% per annum on the total amount to be paid annually by Cresca for preparing the lands (from natural to productive state) in purpose of agricultural and cattle farming development for the first 41,930 has. and (ii) an amount equal to 10% on the concepts mentioned above from the ha. 41,931 on; and (b) an amount equal to 10% per annum on the gross margin from sales revenue less (i) direct selling expenses (including but not limited to commissions, withholding taxes, freight and any other expense arising for or from sales), (ii) direct production costs, (iii) structure costs and (iv) tax costs. 94 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) In addition, there is a management agreement in place with CAMSA, a consulting company retained by the Group to provide advisory services. The shareholders of CAMSA are Eduardo S. Elsztain, Group’s shareholder and Chairman of the Board, and Saúl Zang, Vice-Chairman of the Board. Under the agreement dated November 1994, CAMSA provides the Group with services such as (i) advisory with respect to capital investments in all aspects of agricultural operations, including, among others, sales, marketing, distribution, financing, investments, technology and business proposals; (ii) acts on the Group’s behalf in such transactions, negotiating the prices, conditions, and other terms of each operation; and (iii) advisory regarding securities investments with respect to such operations. The agreement expressly provides that CAMSA may not provide advisory services with respect to transactions that are entirely related to real estate. The Group pays CAMSA an annual fee equal to 10% of the Group’s annual net income after taxes. Under the agreement, the Group is required to reimburse CAMSA normal expenses incurred in performing the services. The agreement is subject to termination by either party upon not less than 60 days prior written notice. If the Group terminates the agreement without cause, the Group must pay CAMSA twice the average of the amounts of the management fee paid for the two preceding fiscal years. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 6 and Ps. 4, respectively, with related parties. The Group incurred a charge, related to management fees, of Ps. 2 and Ps. 1.4 for the six-month periods ended December 31, 2015 and 2014, respectively. Leases As a result of the business combination described in Note 4, the Group has included a breakdown of existing leases in the Operations Center of Israel of business of urban properties and investments, the leases pertaining to the Operations Center in Argentina have not experienced significant modifications and are described under Note 28 to the consolidated financial statements as of June 30, 2015. The future aggregate minimum lease proceeds under IDBD's non-cancellable operating leases are as follows: December 31, No later than one year 754 From one to five years 2,179 More than five years 1,523 Total 4,456 95 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Fiscal year 2015 20-F Annual Report IDBD prepares its financial statements in accordance with Israeli auditing standards and files consolidated financial statements publicly with the Israel Securities Authority. As of June 30, 2015, we held a non-controlling 49% interest in IDBD. As a result, and as disclosed in our annual report on Form 20-F for the fiscal year ended June 30, 2015, we did not have the power to direct IDBD to prepare and provide to us any financial statements audited in accordance with auditing standards generally accepted in the United States (“U.S. GAAS”). For this reason, we included in our annual report on 2015 Form 20-F certain financial statements of IDBD prepared in accordance with Israeli auditing standards, including IDBD’s unaudited consolidated financial statements as of and for the fiscal year ended December 31, 2014 which are at the time of filing IRSA’s 2015 Form 20-F were IDBD’s most recent annual consolidated financial statements. IDBD is currently preparing for the first time consolidated financial statements under U.S. GAAS for its fiscal year ended December 31, 2014. We intend to file such IDBD financial statements publicly with the SEC, and accordingly to amend our 2015 Form 20-F, as soon as we receive the financial statements from IDBD. Subsequent events · On January 21, 2016 the holders of warrants Series 4 of IDBD asked the district court of Tel Aviv to order IDBD to take all steps required to extend the exercise date and of warrants Series 4 to a date at least 30 days after the implementation of the first part of the Tender Offers, considering that the exercise date for such warrants had been set for February 10, 2016. On February 4, 2016 the Court decided to grant the petition and thus extended the exercise of warrants Series 4 to May 10, 2016. On February 9, IDBD filed an appeal with the Supreme Court where IDBD requests that the decision dated February 4 be overruled and a new exercise date be set as near as possible to the original exercise date; as of the date of these financial statements, no answer has been given to such request. · On January 24, 2016, the Board of IDBD approved a public offering to be conducted on February 2016 in the amount of 700 million common shares at a price per share above NIS 0.714 per share (equal to $ 2.3919 per share at the exchange rate of 3.35), which is equal to a minimum offer of NIS 500 million (or $ 1,671 at the exchange rate of 3.35). On February 1, 2016 IDBD received a letter from the minority shareholder’s attorney, where it claims that the prospective offer mentioned above requires approval pursuant to section 275 of the Business Companies Act, 5759-1999, including the approval of the Shareholders’ Meeting where the majority of the shareholders lack any personal interest in the issuance, for in the note the attorney alleges there is a personal interest in the issuance in question. As of the balance sheet date, there is no certainty as to the final terms of the public offering. · On February 2, 2016, IRSA CP transferred title to 851 square meters pertaining to an office floor and 8 parking lot units at the Intercontinental Plaza building to an unrelated party, with a remaining 6,308 square meters in this building being owned by the Company. The transaction price was Ps. 41.5, which has already been fully paid. Gross profit of this operation amounts to Ps. 19.8 approximately. 96 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) · On February 5, 2016, Dolphin has entered into an option agreement with IFISA that grants Dolphin the right, but not the obligation, to acquire 92,665,925 shares in IDBD which IFISA acquired in the BMBY process (as defined in note 4) at a price per share of NIS 1.64 plus an annual interest rate of 8.5%. The exercise date for the option extends for two years. Additionally, Dolphin is entitled to a first refusal right in case that IFISA agrees to sell these shares to a third party. · On February 7, 2016, and pursuant to the arbitration proceeding started in 2015 between Extra and Dolphin, Extra filed with the arbitrator a claim against Dolphin, IFISA and Eduardo Elsztain claiming failure to comply with shareholders’ agreement and other commitments for the purpose of taking over IDBD. In its claim Extra requests an instruction order requiring that both Dolphin and IFISA, jointly and severally, pay to Extra at least NIS 1,250 million, plus expenses and interests, which include the nominal loss incurred by Extra in its investment in IDBD, the earnings that Extra expected to make on its investment in IDBD and additional compensation. Based on the arbitration terms, Dolphin and IFISA have 21 days as from the date Extra filed its claim to file their defense and any counterclaim, if any. Dolphin is analyzing the best available strategy to this end. 97 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS To the Shareholders, President and Directors of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Legal address: Moreno 877 – 23° floor Autonomous City Buenos Aires Tax Code No. 30-50930070-0 Introduction We have reviewed the unaudited condensed interim consolidated financial statements of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria and its subsidiaries (hereinafter “the Company”) which included the statement of financial position as of December 31, 2015, the statement of income and comprehensive income for the six and three-month period ended December 31, 2015, the statement of changes in shareholders’ equity and the statement of cash flows for the six-month period ended December 31, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2015 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with the International Financial Reporting Standards , adopted by the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) as professional accounting standards and added by the National Securities Commission (CNV) to its regulations as approved by the International Accounting Standard Board (IASB) and , for this reason, is responsible for the preparation and presentation of the unaudited condensed interim consolidated financial statements mentioned in first paragraph according to the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34). Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No. 33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim consolidated financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the consolidated statement of financial position, the consolidated statement of income and comprehensive income and the consolidated statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of the International Accounting Standard No. 34. Emphasis paragraph Without modifying our conclusion, we want to refer to the information included in Note 1 to the unaudited condensed interim consolidated financial statements. Report on compliance with current regulations In accordance with current regulations, we report about Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria that: a) the unaudited condensed interim consolidated financial statements of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria arise from accounting records carried in all formal aspects in conformity with the applicable legal provisions; Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; d) at December 31, 2015 , the debt of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 6,905,734 which was no callable at that date. Autonomous City of Buenos Aires, February 11, 2016 PRICE WATERHOUSE & Co. S.R.L. ( Partner ) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Dr. Carlos Martín Barbafina Public Accountant (U.C.A.) C.P.C.E.C.A.B.A. Tº 175 Fº 65 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Financial Statements as of December 31, 2015 and June 30, 2015 and for the six-month periods ended December 31, 2015 and 2014 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Financial Position as of December 31, 2015 and June 30, 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current assets Investment properties 7 10 11 Property, plant and equipment 8 478 471 Intangible assets 9 17 18 Biological assets 10 365 346 Investments in subsidiaries, associates and joint ventures 6 2,851 2,885 Deferred income tax assets 21 711 447 Income tax and minimum presumed income tax credits 52 52 Total Non-current assets Current assets Biological assets 10 209 113 Inventories 11 358 337 Income tax and minimum presumed income tax credits 37 8 Trade and other receivables 13 321 409 Derivative financial instruments 15 9 - Investment in financial assets 14 98 53 Cash and cash equivalents 16 321 18 Total Current assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital 495 495 Treasury stock 7 7 Inflation adjustment of share capital and treasury stock 65 65 Share premium 659 659 Additional paid-in capital from treasury stock 16 13 Legal reserve 83 - Other reserves 921 599 Retained earnings (772) 118 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-current liabilities Trade and other payables 17 1 1 Borrowings 20 3,186 2,078 Provisions 19 7 10 Total Non-current liabilities Current Liabilities Trade and other payables 17 216 149 Payroll and social security liabilities 18 47 58 Borrowings 20 904 911 Derivative financial instruments 15 - 3 Provisions 19 2 2 Total Current liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 1 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Income for the six and three-month periods beginning on July 1 and October 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Note Revenues 23 502 488 223 167 Costs 24 (663) (726) (337) (317) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 317 333 210 188 Changes in the net realizable value of agricultural produce after harvest 115 (9) 123 5 Gross Profit 86 43 General and administrative expenses 25 (65) (47) (31) (22) Selling expenses 25 (111) (85) (43) (30) Other operating results, net 27 (1) (1) (2) (5) Profit / (Loss) from operations 94 Share of loss of subsidiaries, associates and joint ventures 6 (265) (12) (113) (4) Profit / (Loss) before financing and taxation 30 Finance incomes 28 52 16 45 5 Finance costs 28 (1,105) (229) (938) (83) Other financial results 28 157 (49) 160 (39) Financial results, net 28 (896) (262) (733) (117) Loss before Income tax Income tax gain 21 290 105 217 43 Loss for the period Loss per share for the period: Basic (1.57) (0.44) (0.98) (0.19) Diluted (i) (1.57) (0.44) (0.98) (0.19) (i) Due to the loss for the period, there is no diluted effect on this result. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 2 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Comprehensive Income for the six and three-month periods beginning on July 1 and October 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Loss for the period (777) (216) (486) (92) Other comprehensive loss: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment from subsidiaries, associates and joint ventures 437 (184) 550 (175) Other comprehensive income / (loss) for the period (i) Total comprehensive (loss) / income for the period 64 (i) Items included in other comprehensive income / (loss) do not generate any impact on the income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 3 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation adjustment of share capital and treasury stock (i) Share premium Additional paid-in capital from Treasury Stock Legal reserve Other reserves (Note 22) Retained earnings Total Shareholders’ equity Balance as of June 30, 2015 7 65 13 - Loss for the period - (777) (777) Other comprehensive income for the period - 437 - 437 Total comprehensive income / (loss) for the period - Appropriation of retained earnings resolved by Ordinary Shareholders’ Meeting held on October 30, 2015 and Extraordinary Shareholders’ Meeting held on November 26, 2015: - Legal reserve - 83 - (83) - - Reserve for future dividends - 31 (31) - Equity-settled compensation - 8 - 8 Equity incentive plan granted - 3 - (4) 1 - Tender offer to non-controlling shareholders - (121) - (121) Changes in interest in subsidiaries - 63 - 63 Cumulative translation adjustment for interest held before business combination - (92) - (92) Balance as of December 31, 2015 7 65 16 83 (i) Includes Ps. 1 and Ps. 1 of inflation adjustment of Treasury Stock as of December 31 and June 30, 2015, respectively. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 4 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation adjustment of share capital and treasury stock (i) Share premium Share warrants Legal reserve Special reserve (i) Other reserves (Note 22) Retained earnings Total Shareholders’ equity Balance as of June 30, 2014 11 65 82 Loss for the period - (216) (216) Other comprehensive loss for the period - (184) - (184) Total comprehensive loss for the period - Appropriation of retained earnings resolved by Shareholders’ Meeting held on November 17, 2014: - Share distribution 6 (6) - Loss absorption: - - Share premium - - - (221) - 221 - - Legal reserve - (82) - - 82 - - Special reserve - (634) - 634 - - Reserve for repurchase of share - (113) 113 - - Reserve for new developments - (17) 17 - Reserve for share-based compensation - 6 - 6 Acquisition of treasury stock (3) 3 - (32) - (32) Changes in interest in subsidiaries - (16) - (16) Reimbursement of expired dividends - 1 1 Balance as of December 31, 2014 8 65 - - (i) Corresponding to General Resolution 609/12 of the National Securities Commission. See Note 27 of Unaudited Condensed Interim Consolidated Financial Statements (ii) Includes Ps. 1 and Ps. 1 of inflation adjustment of Treasury Stock as of December 31 and June 30, 2015, respectively. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 5 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Cash Flows for the six-month periods ended December 31, 2015 and 2014 ( All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash (used in) generated from operations 16 (91) 46 Net cash (used in) generated from operating activities 46 Investing activities: Acquisition of non-controlling interest in subsidiaries - (20) Proceeds from sale of companies 86 55 Capital contributions in subsidiaries, associates and joint ventures 6 (20) (1) Acquisition of investment properties 7 - (2) Proceeds from sale of investment properties 1 - Acquisition of property, plant and equipment 8 (15) (35) Proceeds from sale of property, plant and equipment - 1 Proceeds from sale of farmlands - 162 Purchase of investment in financial assets (214) (1,101) Proceeds from disposals of investments in financial assets 227 1,333 Loans granted to subsidiaries, associates and joint ventures (3) (10) Loans repayments received from subsidiaries, associates and joint ventures 78 37 Dividends received 84 41 Cash incorporated by merger - 1 Net cash generated from investing activities Financing activities: Purchase of treasury stock - (32) Proceeds from issuance of non-convertible notes 390 455 Repayment of non-convertible notes (96) (599) Repurchase of convertible notes - (86) Proceeds from borrowings 278 35 Proceeds from / (Repayment of) derivative financial instruments 84 (104) Repayment of borrowings (367) (55) Interest paid (153) (96) Net Cash flows generated from / (used in) financing activities Net increase in cash and cash equivalents 25 Cash and cash equivalents at beginning of the period 16 18 54 Foreign exchange gain on cash and cash equivalents 34 1 Cash and cash equivalents at the end of the period 80 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements Alejandro G. Elsztain Vice President II Acting as President 6 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information The Company’s business and general information Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud” or the “Company”) was founded in 1936 as a subsidiary of Credit Foncier, a Belgian company primarily engaged in providing rural and urban loans in Argentina and administering real estate holdings foreclosed by Credit Foncier. Credit Foncier was liquidated in 1959, and as part of such liquidation, the shares of Cresud were distributed to Credit Foncier’s shareholders. From the 1960s through the end of the 1970s, the business of Cresud shifted exclusively to agricultural activities. In 2002, Cresud acquired a 19.85% interest in IRSA, a real estate company related to certain shareholders of Cresud. In 2009, Cresud increased its ownership percentage in IRSA to 55.64% and IRSA became Cresud’s principal subsidiary. Cresud is a company organized and domiciled in the Republic of Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on February 11, 2016. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation These Unaudited Condensed Interim Separate Financial Statements of the Company have been prepared in accordance with Technical Resolutions N° 26 (RT 26) of Argentine Federation of Professional Councils of Economic Sciences (“F.A.C.P.C.E.”, as per its Spanish acronym) and IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of article 1, Chapter III, Title IV of General Ruling 622/13. Such information is included in the Notes to the Unaudited Condensed Interim Separate Financial Statements according to International Financial Reporting Standards ("IFRS"). 7 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) These Unaudited Condensed Interim Separate Financial Statements should be read together with the annual audited Separate Financial Statements of the Company as of June 30, 2015. These Unaudited Condensed Interim Separate Financial Statements are expressed in millions of Argentine Pesos. The Condensed Interim Separate Financial Statements for the six-month periods ended as of December 31, 2015 and 2014 have not been audited. The Company´s management believes they include all necessary adjustments to fairly present the results of each period. Results for the six-month periods ended December 31, 2015 and 2014 do not necessarily reflect proportionally the Company’s results for the complete fiscal years. Significant accounting policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Separate Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2015 and are based on those IFRS in force as of June 30, 2015 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). Furthermore, the most significant accounting policies are described in the annual Consolidated Financial Statements as of June 30, 2015 and to the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2015 and in Note 2 to the Unaudited Consolidated Financial Statements as of December 31, 2015. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Future results might differ from the estimates and evaluations made at the date of preparation of these Unaudited Interim Condensed Separate Financial Statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the significant judgments made by Management in applying the Company’s accounting policies and the main sources of uncertainty were the same applied by the Company in the preparation of the annual separate financial statements for the fiscal year ended June 30, 2015, except for changes in provisions for income tax, for legal claims and for doubtful accounts. 8 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) Comparative information Amounts as of June 30, 2015 and December 31, 2014, which are disclosed for comparative purposes have been taken from the separate financial statements as of such dates. The financial statements originally issued have been subject to certain reclassifications required in order to present these figures comparatively with this period. During the six-month period ended as of December 31, 2015, the Argentine Peso devalued against the US$ and other currencies by around 44%, which has an impact in comparative information presented in these Unaudited Financial Statements, due mainly to the currency exposure of our income from offices rental, and our net assets and liabilities in foreign currency as detailed in Note 34. 3. Seasonal effects on operations The operations of the Company are also subject to seasonal effects. The harvests and sale of grains (corn, soybean and sunflower) generally take place between January and September every year. Wheat is generally harvested between November and February every year. However, milk production is generally larger during the second quarter, when conditions are more favorable. As a result, there may be material fluctuations in the agricultural business results each quarter. 4. Acquisitions and disposals On December 29, 2015, Carnes Pampeanas S.A.’s Shareholders Meeting approved the increase the Company’s capital stock through the capitalization of an irrevocable contribution from Cresud, made on November 9, 2015 for the amount of Ps. 19.5 million, increasing its share capital from Ps. 66.31 to Ps. 85.81. As a consequence, Cresud’s interest in the Company has increased from 97.74% to 98.25%. See summary of acquisitions and additional disposals of the Company for the six-month period ended December 31, 2015 in Note 4 to Unaudited Condensed Interim Consolidated Financial Statements. 9 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value estimates The Company’s activities are exposed to several financial risks, market risk (including exchange rate risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. Note 5 to the annual Consolidated Financial Statements provide information on financial risk management as of June 30, 2015 and 2014. Since June 30, 2015, there have been no changes in the risk management or risk management policies applied by the Company except for those financial risks incorporated by business combination of IDBD. See Note 5 to the Unaudited Condensed Interim Consolidated Financial Statements. Fair value estimates Since June 30, 2015 there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets, liabilities or biological assets (either measured at fair value or amortized cost). Nor there have been transfers between the several hierarchies used in estimating the fair value of the Company’s financial instruments, or reclassifications among their respective categories. 6. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several subsidiaries, associates and joint ventures. As mentioned in Note 1 to the Unaudited Condensed Consolidated Financial Statements, on October 11, 2015 IRSA acquired control over IDBD. This Israeli company is one of the largest and most significant conglomerates of Israel, which takes part in many markets and sectors of the industry. Factors namely (i) IDBD’s current financial position and need for financing to honor its financial debt and other commitments, (ii) the renegotiation underway with financial creditors, and (iii) the term set by Israel’s governmental authorities to sell the equity interest in Clal and the potential effects of such sale, in particular, on its market value, raise significant uncertainties as to IDBD’s capacity to continue as a going-concern 10 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Information about principal subsidiaries, associates and joint ventures (Continued) Set out below are the changes in Company’s investment in subsidiaries, associates and joint ventures for the six-month period ended December 31, 2015 and for the fiscal year ended June 30, 2015: December 31, June 30, Beginning of the year Balance incorporated by merger with Cactus - (63) Acquisition of subsidiaries and associates (i) 23 (5) Capital contribution 56 1 Disposal of interest in subsidiaries (22) (36) Share of (loss) / profit (265) 485 Currency translation adjustment 345 (169) Equity-settled compensation 5 14 Dividends distributed (51) (53) Reimbursement of expired dividends - 1 Reserve for tender offer to non-controlling shareholders (121) - Intergroup transactions 1 (199) End of the period / year (ii) (i) Includes the effect of changes in subsidiaries as consequence of repurchase of equity interest. (ii) Include a balance of Ps. (3) and Ps. (8) reflecting interests in companies with negative equity as of December 31, 2015 and June 30, 2015, respectively, which is reclassified to “Provisions” (see Note 19). See changes in Company’s investment in associates and joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 in Notes 8 and 9 to the Unaudited Condensed Interim Consolidated Financial Statements. 11 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Investment properties Changes in Company’s investment properties for the six-month period ended as of December 31, 2015 and for the fiscal year ended June 30, 2015 were as follows: December 31, June 30, Beginning of the year 11 20 Additions - 4 Reclassification to property, plant and equipment - (12) Disposals (1) - Depreciation charges (i) - (1) End of the period / year 10 11 Costs 14 15 Accumulated depreciation (4) (4) Net book amount 10 11 (i) Depreciation charges of investment property were included in “Costs” in the Income Statement (Note 25). The following amounts have been recognized in the income statement: December 31, December 31, Rental and service incomes 8 11 Direct operating expenses 3 4 12 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Property, plant and equipment Changes in Company’s property, plant and equipment ("PPE") for the six-month period ended December 31, 2015 and for the fiscal year ended June 30, 2015 were as follows: Owner-occupied farmland (ii) Others Total At June 30, 2015: Costs 504 42 546 Accumulated depreciation (52) (23) (75) Net book amount 19 Year ended June 30, 2015: Opening net book amount 407 15 422 Balance incorporated by merger with Cactus 2 - 2 Additions 52 8 60 Reclassifications of investment properties 12 - 12 Disposals (11) - (11) Depreciation charges (i) (10) (4) (14) Closing net book amount 19 Period ended December 31, 2015: Opening net book amount 452 19 471 Additions 12 3 15 Depreciation charges (i) (Note 25) (6) (2) (8) Closing net book amount 20 At December 31, 2015: Costs 516 45 561 Accumulated depreciation (58) (25) (83) Net book amount 20 (i) For the six-month period ended December 31, 2015, the depreciation expense of property, plant and equipment has been charged as follows: Ps. 8 under the line item “Cost” in the Income Statement. For the fiscal year ended June 30, 2015, the depreciation expense of property, plant and equipment has been charged as follows: Ps. 1 under the line item “General and administrative expenses” and Ps. 13 under the line item “Cost” in the Income Statement. 13 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Intangible assets Changes in the Company’s intangible assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Computer software Rights of use Total Opening net book amount - 18 18 Additions 1 - 1 Amortization charges (i) - (1) (1) Net book amount as of June 30, 2015 1 17 18 Costs 1 20 21 Accumulated depreciation - (3) (3) Net book amount as of June 30, 2015 1 17 18 Amortization charge (i) - (1) (1) Net book amount as of December 31, 2015 1 16 17 Costs 1 19 20 Accumulated depreciation - (3) (3) Net book amount as of December 31, 2015 1 16 17 (i) Amortization charges are included in “General and administrative expenses” in the Income Statement. There is no impairment charges for any of the periods presented. Biological assets Changes in the Company’s biological assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: December 31, June 30, Beginning of the year Increase due to purchases 1 14 Initial recognition and changes in the fair value of biological assets 288 634 Decrease due to harvest (83) (550) Decrease due to sales (91) (128) Decrease due to consumption - (1) End of the period / year 14 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) Biological assets as of December 31, 2015 and June 30, 2015 were as follows: Classification December 31, June 30, Non-current Cattle for dairy production Production 42 41 Breeding cattle Production 311 294 Other cattle Production 6 6 Others biological assets Production 6 5 Non-current biological assets Current Cattle for sale Consumable 61 65 Crops fields Consumable 147 47 Other cattle Consumable 1 1 Current biological assets Total biological assets The following tables present the Company’s biological assets that are measured at fair value as of December 31, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Cattle for dairy production - 42 - 42 Breeding cattle and cattle for sale - 372 - 372 Other cattle - 7 - 7 Other biological assets (i) 6 - - 6 Crops fields 131 (i) - 16 147 Total 16 June 30, 2015 Level 1 Level 2 Level 3 Total Cattle for dairy production - 41 - 41 Breeding cattle and cattle for sale - 359 - 359 Other cattle - 7 - 7 Other biological assets (i) 5 - - 5 Crops fields 7 (i) - 40 47 Total 12 40 (i) Biological assets that have no significant growth, are valued at cost, since it is considered that this value is similar to fair value. 15 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) Changes in Level 3 biological assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 are included in the following table: Crop fields with significant biological growth As of June 30, 2014 Initial recognition and changes in the fair value of biological assets 458 Decrease due to harvest (549) As of June 30, 2015 40 Initial recognition and changes in the fair value of biological assets 59 Decrease due to harvest (83) As of December 31, 2015 16 When no quoted prices in an active market are available, values are based on recognized valuation methods. The company uses a range of valuation models for the measurement of Level 2 and Level 3 biological assets. The following table presents models and main parameters: Level 2 Description Pricing model Parameters Cattle Comparable market prices Price per livestock head/kg and per category Level 3 Description Model Parameters Ranges / Values Unit of measurement Corn Discounted cash flows Yields 6.5 – 11.2 Tn/ha Future sale prices 1,971 – 2,092 Ps./Tn Selling expenses 379 – 567 Ps./tn Operating cost 2,957 – 3,436 Ps./ha Sunflowers Discounted cash flows Yields 1.50 Tn/ha Future sale prices 3,677 Ps./Tn Selling expenses 625 Ps./tn Operating cost 1,781 Ps./ha During the six-month period ended December 31, 2015 and the year ended June 30, 2015 there have been no transfers between the several tiers used in estimating the fair value of the Company’s biological assets, or reclassifications among their respective categories. 16 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) See information on valuation processes used by the entity and on the sensitivity of fair value valuation to changes in material non-observable input data in Note 5.c. to the consolidated financial statements as of June 30, 2015. As of December 31, 2015 and June 30, 2015, the better and maximum use of biological assets shall not significantly differ from the current use. Inventories Company’s inventories as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Current Crops 218 198 Materials and inputs 87 80 Seeds and fodders 53 59 Total inventories As of December 31, 2015 and June 30, 2015 the cost of inventories recognized as expense amounted to Ps. 242 and Ps. 422, respectively and they have been included in “Costs”. 17 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category Determining fair values See determination of the fair value of the Company's financial instruments in Note 16 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables present the Company’s financial assets and financial liabilities that are measured at fair value as of December 31, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Assets Investment in financial assets: - Mutual funds 65 - - 65 - Corporate bonds related parties (Note 30 and 34) 23 - - 23 - Government bonds 10 - - 10 Derivative financial instruments: - Crops futures 1 - - 1 - Foreign-currency contracts - 8 - 8 Cash and cash equivalents: - Mutual funds 3 - - 3 Total Assets 8 - June 30, 2015 Level 1 Level 2 Level 3 Total Assets Investment in financial assets: - Mutual funds 36 - - 36 - Corporate bonds related parties (Note 30 and 34) 17 - - 17 Cash and cash equivalents: - Mutual funds 3 - - 3 Total Assets 56 - - 56 18 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) June 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Crops futures 3 - - 3 Total Liabilities 3 - - 3 When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from Note 16 to the Unaudited Condensed Interim Consolidated Financial Statements. Trade and other receivables The detail of the Company’s trade and other receivables as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Current Receivables from sale of agricultural products and services 50 44 Deferred checks received 6 1 Debtors under legal proceedings 9 2 Less: allowance for doubtful accounts (8) (8) Current trade receivables 57 39 Prepayments 47 45 Tax credits 62 36 Loans 4 6 Advance payments 4 2 Others 7 5 Total Current other receivables 94 Related parties (Note 30) 140 276 Total Current trade and other receivables Total trade and other receivables 19 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables (Continued) The fair value of current trade and other receivables approximate their respective carrying amounts because, due to their short-term nature, as the impact of discounting is not considered significant. The fair values are based on discounted cash flows (Level 2 of fair value hierarchy). The carrying amounts of the Company’s trade and other receivables denominated in foreign currencies are detailed in Note 34. Trade receivables are generally presented in the statement of financial position net of allowances for doubtful receivables. Impairment policies and procedures by type of receivables are discussed in detail in Note 2.18 to the Annual Consolidated Financial Statements as of June 30, 2015. Movements on the Company’s allowance for doubtful accounts are as follows: December 31, June 30, Beginning of the year 8 1 Incorporated by merger with Cactus - 1 Charges - 6 End of the period / year 8 8 The addition and release of allowance for doubtful account have been included in “Selling expenses” in the income statement (Note 25). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. Investment in financial assets Company’s investments in financial assets as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Current Government bonds 10 - Corporate bonds related parties (Note 30 and 34) 23 17 Mutual funds 65 36 Total Current 98 53 Total Investment in Financial Assets 98 53 20 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative financial instruments Derivative financial instruments of the Company as of December 31, 2015 and June 30, 2015 are as follows: December 31, June 30, Assets Current Crops futures 1 - Foreign-currency contracts 8 - Total current assets 9 - Total assets 9 - Liabilities Current Crops futures - 3 Total current liabilities - 3 Total liabilities - 3 As of December 31, 2015, the Company had executed foreign exchange futures in the amount of US$ 39.15 million, at an average exchange rate of Ps. 11.22 to US$ 1, as part of the exchange rate risk management policy. Most of them were made through the Mercado a Término de Rosario S.A., (a forward market authorized by the Securities Exchange Commission. As of December 31, 2015 the gain generated by these futures amounted to Ps. 99 million and was booked under the line Gains (losses) from financial derivatives, net. Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2015 and June 30, 2015: December 31, June 30, Cash on hand and at banks 318 15 Mutual funds 3 3 Total cash and cash equivalents 18 21 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows used in the Company’s operations for the six-month periods ended as of December 31, 2015 and 2014: December 31, December 31, Loss for the period Adjustments for : Income tax expense (290) (105) Depreciation and amortization 9 6 Share based payments 2 - Unrealized (Gain) / Loss from derivative financial instruments of commodities (3) - (Gain) / Loss from derivative financial instruments (except commodities) (99) 78 Changes in fair value of financial assets at fair value through profit or loss (58) (29) Accrued interest, net 153 78 Unrealized initial recognition and changes in the fair value of biological assets 241 (109) Changes in the net realizable value of agricultural produce after harvest (115) 9 Provisions 10 11 Share of profit of subsidiaries, associates and joint ventures 265 12 Unrealized foreign exchange loss, net 885 118 Changes in operating assets and liabilities: (Increase) / Decrease in biological assets (357) 104 Decrease in inventories 95 4 (Increase) / Decrease in trade and other receivables (100) 16 Increase in derivative financial instruments (1) - Increase in trade and other payables 59 88 Decrease in payroll and social security liabilities (10) (19) Net cash (used in) generated from operating activities before income tax paid 46 22 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transactions occurred during the six-month periods ended as of December 31, 2015 and 2014: Non-cash activities Reimbursement of expired dividends - 1 Increase in investments in subsidiaries, associates and joint ventures through a decrease in trade and other receivables (36) (3) (Increase) / Decrease of interest in subsidiaries, associates and joint venture by exchange differences on translating foreign operations (345) 184 Increase in investment in financial assets through a decrease in property, plant and equipment - 48 Decrease in interest in subsidiaries, associates and joint ventures due to the reserve for tender offer to non-controlling interests (121) - Dividends not collected (2) (1) Share-based payments reserve 6 6 Stock plan granted (4) - Repayment of non-convertible notes through a decrease in other receivables (22) - Repayment of loan as a result of merger - (25) Trade and other payables The detail of the Company’s trade and other payables as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Non-current Taxes payable 1 1 Total non-current other payables 1 1 Total non-current trade and other payables 1 1 Current Trade payables 109 66 Provisions 61 57 Sales, rent and services payments received in advance 12 2 Total current trade payables Taxes payable 12 8 Deferred incomes 2 2 Total current other payables 14 10 Related parties (Note 30) 20 14 Total current trade and other payables Total trade and other payables 23 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other payables (Continued) The fair value of trade and other payables approximate their respective carrying amounts due to their short-term nature, as the impact of discounting is considered as not significant. Fair values are based on discounted cash flows (Level 2 of fair value hierarchy). Book value of trade and other payables denominated in foreign currencies are detailed in Note 34. Payroll and social security liabilities The detail of the Company’s salaries and social security liabilities as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Current Provision for vacations and bonuses 37 50 Social security payable 9 7 Salaries payable 1 - Share-based payments - 1 Total current payroll and social security liabilities 47 58 Total payroll and social security liabilities 47 58 Provisions The table below shows the movements in Company's provisions categorized by type of provision: Labor and tax claims and other claims Investments in subsidiaries, associates and joint ventures (i) Total As of June 30, 2014 2 - 2 Balance incorporated by merger with Cactus 1 - 1 Additions 1 8 9 As of June 30, 2015 4 8 12 Additions 2 3 5 Used during period - (8) (8) As of December 31, 2015 6 3 9 (i) Corresponds to equity interests in subsidiaries, associates and joint ventures with negative equity. 24 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Provisions (Continued) The analysis of total provisions was as follows: December 31, June 30, Non-current 7 10 Current 2 2 9 12 Borrowings The detail of the Company’s borrowings as of December 31, 2015 and June 30, 2015 were as follows: Value as of Secured / unsecured Currency Fixed / Floating Effective interest rate % Nominal Value (in million) December 31, June 30, Non-current CRESUD NCN Class XIV due 2018 Unsecured US$ Fixed 1.50 % 32 417 290 CRESUD NCN Class XVI due 2018 Unsecured US$ Fixed 1.50 % 109 1,432 999 CRESUD NCN Class XVIII due 2019 Unsecured US$ Fixed 4.00% 34 442 308 CRESUD NCN Class XIX due 2016 Unsecured Ps. Floating Badlar + 350 bps 187 - 186 CRESUD NCN Class XX due 2017 (ii) (iv) Unsecured US$ Fixed 2.5 % 18 238 168 CRESUD NCN Class XXI due 2017 Unsecured Ps. Floating Badlar + 375 bps 192 192 - CRESUD NCN Class XXII due 2019 Unsecured US$ Fixed 4.00 % 22 289 - Loan from Banco Ciudad Unsecured US$ Floating Libor + 300 bps or 6% (the higher) 15 169 117 Loan from Banco de La Pampa Unsecured Ps. Floating Rate Survey PF 30-59 days 20 7 10 Non-current borrowings 25 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Value as of Secured / unsecured Currency Fixed / Floating Effective interest rate % Nominal Value (in million) December 31, June 30, Current CRESUD NCN Class XV due 2015 Unsecured Ps. Floating 23.67 % 176 - 121 CRESUD NCN Class XVI due 2018 Unsecured US$ Fixed 1.50 % 109 8 5 CRESUD NCN Class XVII due 2016 Unsecured Ps. Floating Badlar + 250 bps 176 173 173 CRESUD NCN Class XVIII due 2019 Unsecured US$ Fixed 4.00% 34 2 1 CRESUD NCN Class XIX due 2016 Unsecured Ps. Floating Badlar + 350 bps 187 186 1 CRESUD NCN Class XX due 2017 (i) (iii) Unsecured US$ Fixed 2.50% 18 5 3 CRESUD NCN Class XXI due 2017 Unsecured Ps. Floating Badlar + 375 bps 192 5 - CRESUD NCN Class XXII due 2019 Unsecured US$ Fixed 4.00% 22 (1) - Loan from Banco Ciudad Unsecured US$ Floating Libor + 300 bps or 6% (the higher) 15 15 10 Loan from Banco de La Pampa Unsecured Ps. Floating Rate Survey PF 30-59 days 20 7 7 Loan from Banco de la Provincia de Buenos Aires Unsecured Ps. Fixed 15.01% / 23% 107 129 7 Finance lease obligations Secured US$ Fixed 10.75% - 1 - Bank overdrafts Unsecured Ps. Fixed - - 374 583 Current borrowings Total borrowings (i) Includes an outstanding balance of Ps. 1 and Ps. 2 with ERSA and PAMSA, respectively, as of 12.31.15 (ii) Includes an outstanding balance of Ps. 30, Ps. 17 and Ps. 85 with ERSA, IRSA CP and PAMSA, respectively, as of 12.31.15. (iii) Includes an outstanding balance of Ps. 1 and Ps. 2 with ERSA and PAMSA, respectively, as of 06.30.15. (iv) Includes an outstanding balance of Ps. 21 and Ps. 90 with ERSA and PAMSA, respectively, as of 06.30.15. The fair value of current borrowings at fixed-rate and current and non-current borrowings at floating-rate equals their carrying amount, as the impact of discounting is not significant. The fair value of all debts that are not quoted in the market are valued at their technical value that is nominal value plus accrued interest. Book value of borrowings denominated in foreign currencies is detailed in Note 34. The fair values of non-current borrowings at fixed rate (excluding finance leases) are as follows: December 31, June 30, CRESUD Class XIV NCN due 2018 418 291 CRESUD Class XVI NCN due 2018 1,425 993 CRESUD Class XVIII NCN due 2019 440 307 CRESUD Class XX NCN due 2017 238 166 CRESUD Class XXII NCN due 2019 298 - Total 26 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) See description of Non-Convertible Notes issued by the Company for the six-month period ended as of December 31, 2015 in Note 25 to Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015. Taxation The detail for the Company’s income tax is as follows: December 31, December 31, Deferred income tax 290 105 Income tax The gross movements on the deferred income tax account were as follows: December 31, June 30, Beginning of the year Reserve for changes in investment in subsidiaries (26) (50) Charged to the income statement 290 194 End of the period / year The Company´s income tax expense charge differs from the theoretical amount that would arise using the weighted average tax rate applicable to Company´s profit before tax as follows: December 31, December 31, Tax calculated at the tax applicable tax rate in effect 373 112 Permanent differences: Share of profit of subsidiaries, associates and joint ventures (92) (3) Non-taxable income 11 - Miscellaneous permanent differences (2) (4) Income tax expense 27 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ Equity See description of movements on Shareholder’s equity in Note 27 to the Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015. Company’s other reserves as of December 31, 2015 and 2014 were as follows: Cost of treasury stock Changes in interest in subsidiaries Cumulative translation adjustment Equity-settled compensation Reserve for future dividends Reserve for tender offer to non-controlling shareholders Reserve for the acquisition of securities issued by the Company Total other reserves Balance as of June 30, 2015 54 82 - - 32 Other comprehensive profit for the period - - 437 - 437 Total comprehensive profit for the period - Appropriation of retained earnings resolved by Shareholders’ Meeting held on October 30 and November 26, 2015: - Reserve for future dividends - 31 - - 31 Equity-settled compensation - - - 8 - - - 8 Equity incentive plan granted - - - (4) - - - (4) Tender offer to non-controlling shareholders - (121) - (121) Changes in interest in subsidiaries - 63 - 63 Cumulative translation adjustment for interest held before business combination - - (92) - (92) Balance as of December 31, 2015 86 31 32 Cost of treasury stock Changes in interest in subsidiaries Cumulative translation adjustment Equity-settled compensation Reserve for new developments Reserve for the acquisition of securities issued by the Company Total other reserves Balance as of June 30, 2014 70 17 Other comprehensive loss for the period - - (184) - - - (184) Total comprehensive loss for the period - Appropriation of retained earnings resolved by Shareholders’ Meeting held on November 17, 2014: - Share distribution 55 - (55) - Loss absorption: - Reserve for repurchase of shares - (113) (113) - Reserve for new developments - (17) - (17) Equity-settled compensation - - - 6 - - 6 Cost of treasury stock (32) - (32) Changes in interest in subsidiaries - (16) - (16) Balance as of December 31, 2014 76 - 32 28 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues December 31, December 31, Crops 345 342 Cattle 113 99 Dairy 31 35 Supplies 5 1 Leases and agricultural services 8 11 Total revenues Costs December 31, December 31, Crops 442 511 Cattle 149 142 Dairy 63 65 Supplies 3 - Leases and agricultural services 3 4 Other costs 3 4 Total costs 29 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature For the six-month period ended as of December 31, 2015: Costs Cost of sales and agricultural services Cost of agriculture production Others operating costs General and administrative expenses Selling expenses Total Supplies and labor 1 224 - - - 225 Leases and expenses - 1 - 1 - 2 Amortization and depreciation (i) - 6 1 1 - 8 Changes in biological assets and agricultural produce 359 - 359 Advertising, publicity and other selling expenses - 1 1 Maintenance and repairs 1 9 - 2 - 12 Payroll and social security expenses (Note 26) 1 39 2 37 2 81 Fees and payments for services - 2 - 9 - 11 Freights - 6 - - 52 58 Bank commissions and expenses - 1 - 1 3 5 Travel expenses and stationery - 5 - 2 - 7 Conditioning and clearance - 14 14 Director’s fees - - - 11 - 11 Taxes, rates and contributions - 5 - 1 14 20 Export expenses - 25 25 Total expenses by nature 3 65 (i) Includes Ps. 1 corresponding to shared services amortization. 30 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the six-month period ended as of December 31, 2014: Costs Cost of sales and agricultural services Cost of agriculture production Others operating costs General and administrative expenses Selling expenses Total Supplies and labor 1 259 - - - 260 Leases and expenses - 1 - 2 - 3 Amortization and depreciation (i) 1 4 1 1 - 7 Changes in biological assets and agricultural produce 399 - 399 Advertising, publicity and other selling expenses - 1 1 Maintenance and repairs 1 10 1 2 - 14 Payroll and social security expenses (Note 26) 1 27 1 27 2 58 Fees and payments for services - 2 - 4 - 6 Freights - 6 - - 53 59 Travel expenses and stationery - 6 - 1 - 7 Bank commissions and expenses - - - 2 2 4 Conditioning and clearance - 11 11 Director’s fees - - - 8 - 8 Taxes, rates and contributions - 5 - - 16 21 Total expenses by nature 3 47 85 (i) Includes Ps. 1 corresponding to shared services amortization. 31 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs December 31, December 31, Salaries, bonuses and social security costs 70 51 Other benefits and expenses 7 6 Share based payments 2 - Pension costs – defined contribution plan 2 1 81 58 Other operating results, net December 31, December 31, Administration fees 2 1 Gain from commodity derivative financial instruments 4 2 Expenses related to transfers of property, plant and equipment to subsidiaries - (4) Tax on shareholders’ personal assets (5) (6) Contingencies (1) (3) Transfer of consulting arrangement - 10 Others (1) (1) Total other operating results, net 32 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial results, net December 31, December 31, Finance income: - Interest income 5 8 - Foreign exchange gains 47 8 Finance income 52 16 Finance costs: - Interest expense (158) (86) - Foreign exchange losses (936) (128) - Other finance costs (11) (15) Finance costs Other finance results: - Fair value gains of financial assets at fair value through profit or loss 58 29 - Gain / (Loss) from derivative financial instruments (except commodities) 99 (78) Total other finance results Total financial results, net Share based payments See description of share-based payments in Note 34 to the Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015. 33 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions See description of the main transactions conducted with related parties in Note 38 to the Consolidated Financial Statements as of December 31, 2015 and 2014. The following is a summary of the balances with related parties as of December 31, 2015: Related party Description of transaction Investments in financial assets current Trade and other receivables current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries IRSA Inversiones y Representaciones S.A. Corporate services - 10 - - - Share based payments - 6 - - - Non-convertible notes 23 - Reimbursement of expenses - 2 - - - Brasilagro Companhia Brasileira de Propriedades Agrícolas (“BrasilAgro”) Reimbursement of expenses - 2 (5) - - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Reimbursement of expenses - 1 - - - Sale of goods and/or services - 43 - - - Helmir S.A. Financial operations - 1 - - - Ombú Agropecuaria S.A. Administration fees - 2 - - - Reimbursement of expenses - 1 - - - Agropecuaria Acres del Sud S.A. Administration fees - 2 - - - Yatay Agropecuaria S.A. Administration fees - 2 - - - Yuchán Agropecuaria S.A. Administration fees - 2 - - - Futuros y Opciones.Com S.A. Brokerage - 6 - - - MAT operations - 1 - - - Supplies sales transactions - - (1) - - Total Subsidiaries 23 81 - - 34 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets current Trade and other receivables current Trade and other payables current Borrowings non-current Borrowings current Associates Agro-Uranga S.A. Dividends receivable - 2 - - - Sale of goods and/or services - 1 - - - Total Associates - 3 - - - Subsidiaries of the subsidiaries IRSA Propiedades Comerciales S.A. Reimbursement of expenses - 11 - - - Share based payments - 12 - - - Non-convertible Notes - - - (17) - Corporate services - 21 - - - Leases - - (2) - - Emprendimiento Recoleta S.A. Non-convertible Notes - - - (30) (1) Panamerican Mall S.A. Non-convertible Notes - - - (85) (2) FyO Trading S.A. Purchase of goods and/or services - 5 (6) - - Total Subsidiaries of the subsidiaries - 49 Other Related parties Inversiones Financieras del Sur S.A. Financial operations - 7 - - - La Rural S.A. Reimbursement of expenses - - (1) - - Other Related parties - 7 - - Directors and Senior Management Directors and Senior Management Director's fees - - (5) - - Total Directors and Senior Management - 23 35 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of transaction Investments in financial assets current Trade and other receivables current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries IRSA Inversiones y Representaciones S.A. Corporate services - 17 - - - Leases - - (1) - - Non-convertible notes 17 - Share based payments - 8 - - - Reimbursement of expenses - 4 - - - Brasilagro Dividends receivables - 54 - - - Reimbursement of expenses - 1 (3) - - Sociedad Anónima Carnes Pampeanas Sale of goods and/or services - 32 - - - S.A. (formerly EAASA) Financial operations - 2 - - - Helmir S.A. Financial operations - 7 - - - Ombú Agropecuaria S.A. Administration fees - 2 - - - Agropecuaria Acres del Sud S.A. Administration fees - 2 - - - Yatay Agropecuaria S.A. Administration fees - 2 - - - Yuchán Agropecuaria S.A. Administration fees - 2 - - - Futuros y Opciones.Com S.A. Brokerage - 20 - - - Sale of inputs operations - 3 - - - MAT operations - - (1) - - Total Subsidiaries 17 - - 36 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets current Trade and other receivables current Trade and other payables current Borrowings non-current Borrowings current Associates Agro-Uranga S.A. Purchase of goods and/or services - - (1) - - Sale of goods and/or services - 1 - - - Total Associates - 1 - - Subsidiaries of the subsidiaries IRSA Propiedades Comerciales S.A. Reimbursement of expenses - 6 - - - Share based payments - 17 - - - Corporate services - 35 - - - Emprendimiento Recoleta S.A. Non-convertible Notes - - - (21) (1) Panamerican Mall S.A. Non-convertible Notes - - - (90) (2) Total Subsidiaries of the subsidiaries - 58 - Other Related parties Consultores Asset Management S.A. (CAMSA) Fees provision - - (7) - - Reimbursement of expenses - 2 - - - Inversiones Financieras del Sur S.A. Financial operations - 59 - - - Other Related parties - 61 - - Directors and Senior Management Directors and Senior Management Director's fees - - (1) - - Total Directors and Senior Management - 17 37 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended as of December 31, 2015: Related party Leases and/or rights of use Administration and management fees Sale of goods and/or services Purchase of goods and/or services Corporate services Legal services Financial operations Compensation of Directors and Senior Management Subsidiaries IRSA Inversiones y Representaciones S.A. (1) - - 16 7 - Futuros y Opciones.Com S.A. - - (4) - - - FyO Trading S.A. - 2 (2) - - - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - 43 - Helmir S.A. - 1 - Total Subsidiaries 45 16 8 - Associates Agro-Uranga S.A. - - 1 - Total Associates - - 1 - Subsidiaries of the subsidiaries Emprendimiento Recoleta S.A. - (9) - Panamerican Mall S.A. - (26) - IRSA Propiedades Comerciales S.A. (1) - - - 40 - (7) - Granos Olavarría S.A. - - 6 - Total Subsidiaries of the subsidiaries - 6 - 40 - - 38 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Leases and/or rights of use Administration and management fees Sale of goods and/or services Purchase of goods and/or services Corporate services Legal services Financial operations Compensation of Directors and Senior Management Associates of the subsidiaries Banco Hipotecario S.A. - (1) - Total Associates of the subsidiaries - Other related parties Estudio Zang, Bergel & Viñes - (1) - - Inversiones Financieras del Sur S.A. - 3 - Hamonet S.A. (1) - Total Other Related parties - 3 - Directors and Senior Management Directors - (11) Senior Management - (3) Total Directors and Senior Management - 52 56 39 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended as of December 31, 2014: Related party Leases and/or rights of use Administration and management fees Sale of goods and/or services Purchase of goods and/or services Corporate services Legal services Financial operations Compensation of Directors and Senior Management Subsidiaries IRSA Inversiones y Representaciones S.A. - 14 - 4 - BrasilAgro - - 11 - - - 1 - Futuros y Opciones.Com S.A. - - - (1) - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - - 60 - Total Subsidiaries - - 71 14 - 5 - Associates Agro-Uranga S.A. - - 7 - Total Associates - - 7 - Subsidiaries of the subsidiaries Panamerican Mall S.A. - (1) - IRSA Propiedades Comerciales S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) - 29 - 2 - Total Subsidiaries of the subsidiaries - 29 - 1 - 40 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Leases and/or rights of use Administration and management fees Sale of goods and/or services Purchase of goods and/or services Corporate services Legal services Financial operations Compensation of Directors and Senior Management Associates of the subsidiaries Banco Hipotecario S.A. - (13) - Total Associates of the subsidiaries - Other related parties Inversiones Financieras del Sur S.A. - 5 - Total Other Related parties - 5 - Directors and Senior Management Directors - (8) Senior Management - (3) Total Directors and Senior Management - 78 43 - 41 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Resolution N° 622/13 As required by Section 1°, Chapter III, Title IV of CNV General Resolution N° 622, below there is a detail of the notes to the Unaudited Condensed Interim Separate Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 7 - Investment properties Note 8 - Property, plant and equipment Exhibit B - Intangible assets Note 9 - Intangible assets Exhibit C - Equity investments Note 32 - Investments in subsidiaries, associates and joint ventures Exhibit D - Other investments Note 12 - Financial instruments by category Exhibit E - Provisions Note 13 - Trade and other receivables Note 19 - Provisions Exhibit F - Cost of sales and services Note 33 - Cost of sales and services provided Exhibit G - Foreign currency assets and liabilities Note 34 - Foreign currency assets and liabilities Exhibit H - Exhibit of expenses Note 25 - Expenses by nature 42 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in subsidiaries, associates and joint ventures Issuer and type of securities Class Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer’s information Interest in common stock Main activity Place of business / country of incorporation Last financial statement issued Common stock (nominal value) Income (loss) for the period Shareholders’ equity Subsidiaries BrasilAgro Shares 23,150,050 966 830 Rs. 11.03 Agricultural Brazil 875 119 2,401 40.24% Higher value 83 83 Goodwill 9 8 Intergroup transactions (1) (1) Doneldon S.A. Shares 262,664,792 473 387 Not publicly traded Agricultural Uruguay 263 (10) 315 100.00% Intergroup transactions (158) (158) Futuros y Opciones.Com S.A. Shares 972,614 22 17 Not publicly traded Brokerage Argentina 2 12 37 59.59% 22 17 FyO Trading S.A. Shares 4,832 - - Not publicly traded Brokerage Argentina - 2 2 2.20% - - Helmir S.A. Shares 548,347,685 302 205 Not publicly traded Investment Uruguay 91 69 330 100.00% Intergroup transactions (3) (3) Sociedad Anónima Carnes Pampeanas S.A. Shares 64,808,660 30 (9) Not publicly traded Agroindustrial Argentina 86 (17) 30 98.25% 30 43 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in subsidiaries, associates and joint ventures (Continued) Issuer and type of securities Class Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer’s information Interest in common stock Main activity Place of business / country of incorporation Last financial statement issued Common stock (nominal value) Income (loss) for the period Shareholders’ equity IRSA Inversiones y Shares 369,842,681 1,206 1,593 12.65 Real Estate Argentina 575 (136) 2,616 63.40% Representaciones S.A. Intergroup transactions (222) (222) Higher value 92 99 Goodwill 14 15 Total Subsidiaries Associates Granos Olavarría S.A. Shares 264 - - Not publicly traded Warehousing and Argentina 1 9 19 2.20% Goodwill - - Brokerage - Agromanagers S.A. Shares 981,029 3 2 Not publicly traded Investment Argentina 2 2 6 46.84% Goodwill 1 1 4 3 Agrofy S.A. Shares 45,230 (3) - Not publicly traded Advertising Argentina - (6) (6) 45.23% - Agrouranga S.A. Shares 893,069 23 19 Not publicly traded Agricultural Argentina 3 18 63 35.72% Higher value 11 11 34 30 Total Associates 35 33 Total investments in subsidiaries, associates and joint ventures as of 12.31.15 (*) 2,848 Total investments in associates and joint ventures as of 06.30.15 (*) (*) Includes a balance of Ps. (3) and Ps. (8) reflecting interests in companies with negative equity as of December 31, 2015 and June 30, 2015, respectively, which is reclassified to “Provisions” (Note 19). 44 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cost of sales and services provided Description Biological assets Inventories Others Total as of 12.31.15 Total as of 12.31.14 Beginning of the period 407 337 - 744 563 Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest 104 - - 104 76 Changes in the net realizable value of agricultural produce after harvest - 115 - 115 (9) Increase due to harvest - 112 - 112 247 Purchases and classifications - 192 - 192 226 Consume - (129) - (129) (158) Expenses incurred - - 3 3 3 End of the period (421) (358) - (779) (545) Cost as of 12.31.15 90 3 - Cost as of 12.31.14 86 4 - 45 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities as of December 31, 2015 and June 30, 2015 are as follows: Items Amount of foreign currency Prevailing exchange rate (1) Total as of 12.31.15 Amount of foreign currency Prevailing exchange rate (2) Total as of 06.30.15 Assets Cash and cash equivalents US Dollar 24 12.94 315 2 8.988 16 Total cash and cash equivalents 16 Trade and other receivables US Dollar 1 12.94 11 1 8.988 12 Receivables with related parties: - US Dollar 1 13.04 9 7 9.088 66 Brazilian Reais - 16 3.350 54 Total trade and other receivables 20 Investment in financial assets Investments with related parties: US Dollar 2 13.04 23 2 9.088 17 Total investment in financial assets 23 17 Liabilities Trade and other payables US Dollar 2 13.04 26 3 9.088 31 Payables with related parties: Brazilian Reais 1 4.70 5 1 3.350 3 Total trade and other payables 31 34 Borrowings US Dollar 232 13.04 3,028 210 9.088 1,912 Total borrowings Exchange rate as of December 31, 2015 according to Banco Nación Argentina records. Exchange rate as of June 30, 2015 according to Banco Nación Argentina records. 46 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Ruling N° 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Ruling N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Company has entrusted the storage of certain non-sensitive and old information to the following providers: Documentation storage provider Location Bank S.A. Ruta Panamericana Km 37,5, Garín, Province of Buenos Aires Av. Fleming 2190, Munro, Province of Buenos Aires Carlos Pellegrini 1401, Avellaneda, Province of Buenos Aires Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, Autonomous City of Buenos Aires Pedro de Mendoza 2143, Autonomous City of Buenos Aires Saraza 6135, Autonomous City of Buenos Aires Azara 1245, Autonomous City of Buenos Aires Polígono industrial Spegazzini, Autopista Ezeiza Km 45, Cañuelas, Province of Buenos Aires Cañada de Gomez 3825, Autonomous City of Buenos Aires It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. On February 5, 2014 there was a widely known fire in Iron Mountain’s warehouse, which is a supplier of the Company and where Company’s documentation was being kept. Based on the internal review carried out by the Company, duly reported to the Argentine Securities Exchange Commission on February 12, 2014, the information kept at the Iron Mountain premises that were on fire do not appear to be sensitive or capable of affecting normal operations. Subsequent events See subsequent events in Note 38 to the Unaudited Condensed Interim Consolidated Financial Statements. 47 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina 1. Specific and significant legal systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2. Significant changes in the Company´s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. Are detailed in the Business Review. 3. Receivables and liabilities by maturity date. Items Falling due (Point 3.a.) Without term (Point 3.b.) Without term (Point 3.b.) To be due (Point 3.c.) Total 12.31.15 Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years on Accounts receivables Trade and other receivables - 33 - 287 1 - 321 Income tax credit and deferred income tax - - 763 - - - 37 - 800 Total - 33 1 - 37 - Liabilities Trade and other payables - 7 - 209 - - - 1 - - - 217 Borrowings - - - 579 117 202 6 668 953 1,476 89 4,090 Payroll and social security liabilities - - - 21 - 26 - 47 Provisions - 2 7 - 9 Total - 9 7 6 89 48 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.a. Breakdown of accounts receivable and liabilities by currency and maturity. Items Current Non-current Total Local currency Foreign currency Total Local currency Foreign currency Total Local currency Foreign currency Total Accounts receivables Trade and other receivables 300 21 321 - - - 300 21 321 Income tax credit and deferred income tax 37 - 37 763 - 763 800 - 800 Total 21 - 21 Liabilities Trade and other payables 186 30 216 1 - 1 187 30 217 Borrowings 875 29 904 198 2,988 3,186 1,073 3,017 4,090 Payroll and social security liabilities 47 - 47 - - - 47 - 47 Provisions 2 - 2 7 - 7 9 - 9 Total 59 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. On December 31, 2015 there are no receivable and liabilities subject to adjustment clause. 49 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Statement of Financial Position as of December 31, 2015 Stated in millions of pesos
